Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9208 Page 1 of 78



         Lee Gelernt                                  Bardis Vakili (SBN 247783)
    1    Judy Rabinovitz                              ACLU FOUNDATION OF SAN
         Anand Balakrishnan                           DIEGO &
    2    Daniel A. Galindo (SBN 292854)               IMPERIAL COUNTIES
         AMERICAN CIVIL LIBERTIES                     P.O. Box 87131
    3    UNION FOUNDATION                             San Diego, CA 92138-7131
         IMMIGRANTS’ RIGHTS PROJECT                   T: (619) 398-4485
    4    125 Broad St., 18th Floor                    F: (619) 232-0036
         New York, NY 10004                           bvakili@aclusandiego.org
    5    T: (212) 549-2660
         F: (212) 549-2654                            Stephen B. Kang (SBN 292280)
    6    lgelernt@aclu.org                            Spencer E. Amdur (SBN 320069)
         jrabinovitz@aclu.org                         AMERICAN CIVIL LIBERTIES
    7    abalakrishnan@aclu.org                       UNION FOUNDATION
                                                      IMMIGRANTS’ RIGHTS PROJECT
    8    Attorneys for Petitioner-Plaintiff           39 Drumm Street
         Additional counsel on next page              San Francisco, CA 94111
    9                                                 T: (415) 343-1198
                                                      F: (415) 395-0950
   10                                                 skang@aclu.org
                                                      samdur@aclu.org
   11

   12

   13
                             UNITED STATES DISTRICT COURT
   14                      SOUTHERN DISTRICT OF CALIFORNIA
   15

   16   Ms. L.,                                             Case No. 18-cv-00428-DMS-MDD
   17                         Petitioner-Plaintiff,
        v.
   18                                                       Date Filed: March 10, 2020
      U.S. Immigration and Customs Enforcement
   19 (“ICE”); et al.,
                                                            PLAINTIFFS’ NOTICE OF
   20                                                       FILING OF MARCH 2020
                               Respondents-Defendants.      REPORT OF HHS OFFICE OF
   21                                                       INSPECTOR GENERAL
   22

   23

   24

   25

   26

   27

   28
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9209 Page 2 of 78



  1         Pursuant to the parties’ discussion at the March 6, 2020 status conference,
  2   Plaintiffs hereby submit the recently-published report of the U.S. Department of
  3   Health and Human Services’ Office of Inspector General, titled “Communication
  4   and Management Challenges Impeded HHS’s Response to the Zero-Tolerance
  5   Policy.” The report can also be found on the HHS website at
  6   https://oig.hhs.gov/oei/reports/oei-BL-18-00510.asp
  7
      Dated: March 10, 2020                    Respectfully Submitted,
  8
                                               /s/Lee Gelernt
  9   Bardis Vakili (SBN 247783)               Lee Gelernt*
      ACLU FOUNDATION OF SAN                   Judy Rabinovitz*
 10   DIEGO & IMPERIAL COUNTIES                Anand Balakrishnan*
      P.O. Box 87131                           Daniel A. Galindo (SBN 292854)
 11   San Diego, CA 92138-7131                 AMERICAN CIVIL LIBERTIES
      T: (619) 398-4485                        UNION FOUNDATION
 12   F: (619) 232-0036                        IMMIGRANTS’ RIGHTS PROJECT
      bvakili@aclusandiego.org                 125 Broad St., 18th Floor
 13                                            New York, NY 10004
      Stephen B. Kang (SBN 2922080)            T: (212) 549-2660
 14   Spencer E. Amdur (SBN 320069)            F: (212) 549-2654
      AMERICAN CIVIL LIBERTIES                 lgelernt@aclu.org
 15   UNION FOUNDATION                         jrabinovitz@aclu.org
      IMMIGRANTS’ RIGHTS PROJECT               abalakrishnan@aclu.org
 16   39 Drumm Street
      San Francisco, CA 94111
 17   T: (415) 343-1198                        *Admitted Pro Hac Vice
      F: (415) 395-0950
 18   samdur@aclu.org
 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

                                               1
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9210 Page 3 of 78



                               CERTIFICATE OF SERVICE
   1
   2         I hereby certify that on March 10, 2020, I electronically filed the foregoing
   3   with the Clerk for the United States District Court for the Southern District of
   4   California by using the appellate CM/ECF system. A true and correct copy of this
   5   brief has been served via the Court’s CM/ECF system on all counsel of record.
   6                                               /s/ Lee Gelernt
   7                                               Lee Gelernt, Esq.
   8                                               Dated: March 10, 2020
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                               2
                                                                                 18cv0428
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9211 Page 4 of 78




                            U.S. Department of Health and Human Services

                            Office of Inspector General




                            Communication and
                            Management
                            Challenges Impeded
                            HHS’s Response to
                            the Zero-Tolerance
                            Policy


OEI-BL-18-00510
March 2020                   Christi A. Grimm
                             Principal Deputy
oig.hhs.gov                  Inspector General
     Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9212 Page 5 of 78
Report in Brief                    U.S. Department of Health and Human Services
March 2020
OEI-BL-18-00510                Office of Inspector General

Communication and Management Challenges Impeded
HHS’s Response to the Zero-Tolerance Policy                                           Why OIG Did This Review
                                                                                      Within HHS, the Unaccompanied Alien
What OIG Found                                                                        Children (UAC) Program serves minors
                                                                                      who have no lawful immigration status
Interagency communication failures and
                                             Key Takeaways                            in the United States and do not have a
poor internal management decisions left
HHS unprepared for the zero-tolerance                                                 parent or legal guardian available in
                                             •   Poor interagency
                                                                                      the United States to provide care and
policy. Specifically, interagency channels       communication and internal
                                                                                      physical custody. A network of more
for coordinating immigration policy              management decisions that
                                                                                      than 100 HHS-funded care provider
across Federal departments were not              failed to protect children’s
                                                                                      facilities furnish housing, food,
used to notify HHS of the zero-tolerance         interests left HHS unprepared
                                                                                      medical care, mental health services,
policy in advance. Meanwhile, key senior         for the zero-tolerance policy
HHS officials did not act on staff’s                                                  educational services, and recreational
                                             •   This lack of preparation             activities for such children until HHS
repeated warnings that family separations
                                                 impeded HHS’s ability to             can identify an appropriate sponsor
were occurring and might increase.
                                                 identify, care for, and reunify      (typically a parent or close relative) to
HHS’s lack of planning for the possibility       separated children                   take custody.
of larger-scale family separation left the
                                              • Care provider facilities faced        In 2017 and 2018, DOJ and DHS took
Department unable to provide prompt
                                                  significant operational             steps to increase enforcement of
and appropriate care for separated
                                                  challenges at every stage of        immigration laws, culminating in the
children when the zero-tolerance policy
                                                  reunification, causing              spring 2018 implementation of a zero-
was implemented. Without sufficient bed
                                                  additional stress to children       tolerance policy for some immigration
capacity, HHS could not always place
                                              • HHS has taken steps to                offenses. Under that policy, large
separated children in care provider
                                                  improve tracking and                numbers of families entering the
facilities within 72 hours (as required by
                                                  placement of separated              United States without authorization
law), leaving hundreds inappropriately
                                                  children, but vulnerabilities       were separated by DHS. Typically,
detained in Department of Homeland
                                                  remain                              adults were held in Federal detention
Security (DHS) custody. Care provider
                                                                                      while their children were placed in
facilities facing an unexpected increase in
                                                                                      HHS custody and provided care
young, separated children encountered numerous challenges to meeting their
                                                                                      through the UAC Program.
unique needs. Further, because no procedures or systems had been established to
track separated families across HHS and DHS for later reunification, HHS struggled    On June 26, 2018, a Federal district
to identify separated children. HHS also experienced challenges coordinating the      court halted further family separations
reunification effort under overlapping court-imposed requirements.                    (subject to some exceptions) and
                                                                                      ordered the Federal Government to
Additionally, OIG found that care provider facilities faced significant operational
                                                                                      quickly reunify separated families who
challenges at every stage of the reunification process. Facilities encountered
                                                                                      met certain criteria.
difficulties locating and communicating with parents in DHS or Department of
Justice (DOJ) custody as well as determining whether parents and children could be    Given the impact of the zero-
safely reunified. Facilities also reported that guidance and directives from HHS      tolerance policy on vulnerable
related to separated children were poorly communicated.                               children and families, OIG conducted
                                                                                      this review to examine challenges that
HHS has taken steps to improve tracking of separated children, but the procedures
                                                                                      HHS and care provider facilities faced
rely on manual processes that are vulnerable to error. HHS also continues to
                                                                                      in responding to the policy and
experience difficulties obtaining information from DHS about parents’ criminal
                                                                                      carrying out the court-ordered
backgrounds, impeding HHS’s ability to provide appropriate care and identify
                                                                                      reunification effort. We also sought to
sponsors to whom children can be safely released.
                                                                                      identify actions that HHS can take to
                                                                                      improve program operations.
     Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9213 Page 6 of 78


Report in Brief continued
Report No. OEI-BL-18-00510


What OIG Recommends
HHS confronted significant challenges to its ability to respond effectively to the        How OIG Did This Review
zero-tolerance policy and reunify children separated from their parents by                This report synthesizes information
immigration authorities. HHS was not responsible for separating families, but HHS’s       from interviews with, and written
inadequate communication, management, and planning made the situation worse               responses from, senior HHS officials
for many separated children. OIG’s review focused on challenges related to the            and HHS staff (see page 10 for
zero-tolerance policy, but many issues we identified speak to broader management          definitions of these terms); interviews
concerns. To address these challenges and improve program operations, OIG                 with staff at 45 care provider facilities;
recommends the following:                                                                 case reviews for a purposive sample of
HHS should take steps to ensure that children’s interests are prioritized and             separated children; and more than
represented in decisions affecting the UAC Program, both internally and when              5,000 documents obtained through
engaging with interagency partners. As the UAC Program is called to adapt to              requests to the Department, from
changes in policy and immigration trends beyond its control, HHS leadership must          facility staff, and from interview
ensure that the Department centers children’s interests in its internal decision-         respondents. We reviewed
making as well as in the information and recommendations it provides to                   documents internal to HHS as well as
interagency partners. Internally, HHS leadership should ensure that potential risks       interagency correspondence and
to children are explicitly assessed, ensure that staff are permitted to document          records that involved HHS senior
concerns about children’s well-being, and communicate to officials and staff at all       officials and staff.
levels that concerns about potential harm to children in HHS custody should be            We analyzed interview and
expressed and will be taken seriously.                                                    documentary data to identify
HHS should modify or pursue formal agreements with DHS and DOJ to ensure                  significant challenges that HHS and
that it is receiving information that supports its operation of and ability to            facilities faced in responding to the
provide care for children in the UAC Program. These agreements should include             zero-tolerance policy and reunifying
specific mechanisms and timeframes to enable effective interagency notification           separated children, as well as factors
about changes to immigration policy and enforcement initiatives that may                  that contributed to those challenges.
foreseeably affect HHS’s responsibilities. Additionally, the agreement with DHS           Regarding factors affecting HHS, we
should ensure that DHS is fully responsive to HHS’s informational needs, including        identified themes across multiple
information about parents’ locations in detention and their criminal histories, so that   respondents and sought to
HHS and its facilities can provide optimal care and release children to suitable          corroborate their statements with
sponsors. HHS should also explore with DHS options for data system improvements           other interviewees and
to enable more efficient and accurate information-sharing to support the UAC              documentation. Regarding challenges
Program mission. With respect to DOJ, the agreement should ensure HHS access to           faced by facilities, we sought to
information about parents in U.S. Marshals’ custody.                                      identify the most significant challenges
                                                                                          reported by facility staff and Federal
HHS should improve communication to care provider facilities regarding                    field specialists. Each of the key
interim guidance, operational directives, and other instructions that are not             challenges we discuss was reported by
immediately available in published policy documents. Given the ongoing                    the majority of facilities in our review.
potential for changes in policy affecting the UAC Program, HHS will likely have
future need to communicate information to its network of facilities quickly,              We also reviewed internal HHS
accurately, and in such a manner that facility staff can easily determine what            documents as well as public materials
guidance is active.                                                                       such as court filings to establish
                                                                                          specific facts (e.g., dates and topics of
HHS should further improve its ability to identify and track separated children           meetings); to confirm timelines (e.g.,
by reducing reliance on manual processes. HHS should streamline its procedures            dates of guidance communications);
for tracking separated children to reduce reliance on manual, multistep processes         and, when possible, to verify interview
that are inherently vulnerable to error. In particular, HHS should identify and resolve   responses (e.g., by identifying emails
barriers to automating exchange of separation information between DHS and HHS.            or memos consistent with
                                                                                          interviewees’ statements).

Full report can be found at oig.hhs.gov/oei/reports/oei-BL-18-00510.asp.
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9214 Page 7 of 78




TABLE OF CONTENTS
BACKGROUND                                                                                             1
   Methodology                                                                                         9


FINDINGS
   Part I: Factors That Affected HHS’s Ability To Respond to the Zero-Tolerance Policy and            13
   Manage the Reunification Effort
           Interagency channels intended to facilitate coordination were not used to notify HHS       14
           of the zero-tolerance policy in advance
           Key senior HHS officials failed to act on repeated warnings from staff; as a result, HHS   15
           did not plan for family separation
           The lack of planning for zero-tolerance hindered HHS’s ability to provide prompt and       20
           appropriate care for separated children
           The lack of planning also contributed to data limitations, complicating efforts to         22
           identify separated children
           HHS experienced challenges coordinating the reunification effort under overlapping         23
           court-imposed requirements
   Part II: Factors That Affected Care Provider Facilities’ Ability To Reunify Separated Children     24
   With Their Parents
           Care provider facilities experienced difficulties in locating and communicating with       25
           parents of separated children
           Care provider facilities encountered challenges to determining whether parents and         27
           children could be safely reunified
           Care provider facilities described coordination problems that impeded efforts to           30
           reunify separated children with their parents
           Care provider facilities reported that guidance and directives from ORR were poorly        32
           communicated and caused confusion
   Part III: Factors Affecting HHS’s Ongoing Efforts To Improve Tracking and Placement of             36
   Separated Children
           Despite efforts to improve tracking of separated children, current procedures rely on      37
           manual processes that are vulnerable to error
           HHS does not consistently receive complete information from DHS about parents’             38
           criminal backgrounds
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9215 Page 8 of 78


CONCLUSION AND RECOMMENDATIONS
   HHS should take steps to ensure that children’s interests are prioritized and represented in       39
   decisions affecting the UAC Program, both internally and when engaging with interagency
   partners
   HHS should modify or pursue formal agreements with DHS and DOJ to ensure that it is                40
   receiving information that supports its operation of and ability to provide care for children in
   the UAC Program
   HHS should improve communication to care provider facilities regarding interim guidance,           42
   operational directives, and other instructions that are not immediately available in published
   policy documents
   HHS should further improve its ability to identify and track separated children by reducing        42
   reliance on manual processes

AGENCY COMMENTS AND OIG RESPONSE                                                                      43
APPENDICES
   A: Timeline of Key Events                                                                          45
   B: Previous Related Office of Inspector General Work                                               47
   C: Lines of Authority Over the Unaccompanied Alien Children Program During the Period of           48
   Review
   D: Care Provider Facilities Visited by OIG                                                         49
   E: Detailed Methodology                                                                            53
   F: Timeline of Key Guidance to Care Provider Facilities Regarding Separated Children               58
   G: Agency Comments                                                                                 61


ACKNOWLEDGMENTS                                                                                       65
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9216 Page 9 of 78




BACKGROUND
                                   Objectives
                                       1.   To identify challenges that the Department of Health and Human
                                            Services (HHS) faced in responding to the zero-tolerance policy
                                       2. To identify challenges that HHS and care provider facilities faced
                                          in reunifying separated children with their parents as directed by
                                          a Federal district court


                                 In 2017 and 2018, the Department of Justice (DOJ) and Department of
                                 Homeland Security (DHS) took steps to increase enforcement of
                                 immigration laws, culminating in the spring 2018 implementation of a “zero-
                                 tolerance” policy for certain immigration offenses. Under that policy, large
                                 numbers of families entering the United States without authorization were
                                 separated by DHS. Typically, adults were held in Federal detention while
                                 their children were transferred to the care of the Office of Refugee
                                 Resettlement (ORR) within the Department of Health and Human Services
                                 (HHS or Department). A June 20, 2018, Executive Order curtailed the policy
                                 but did not address reunification of families already separated. On June 26,
                                 2018, a Federal district court issued a preliminary injunction prohibiting
                                 family separations (subject to some exceptions) and ordered the Federal
                                 Government to quickly reunify separated families who met certain criteria.
                                 Given the impact of the zero-tolerance policy on vulnerable children and
                                 families, the Office of Inspector General (OIG) conducted this review to
                                 examine challenges that HHS and care provider facilities faced and identify
                                 opportunities for program improvement.

Background                       ORR Care of Unaccompanied Alien Children (UAC)
                                 ORR, a program office of the Administration for Children and Families (ACF)
                                 within HHS, manages the UAC Program. Children referred to the UAC
                                 Program are minors who have no lawful immigration status in the United
                                 States and do not have a parent or legal guardian available in the United
                                 States to provide care and physical custody.1 In Federal fiscal year 2018, the
                                 UAC Program received appropriations of $1.6 billion and cared for at least
                                 49,100 children.2,3
                                 The UAC Program serves children who arrive in the United States
                                 unaccompanied, as well as children who are separated from their parents or
                                 legal guardians by immigration authorities within DHS after entering the
                                 country (separated children). By law, DHS must transfer unaccompanied
                                 children to ORR within 72 hours from the determination that the child is a
                                 UAC unless there are exceptional circumstances.4 A child remains in ORR

Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                    1
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9217 Page 10 of 78


                                 custody until an appropriate sponsor (usually a parent or close relative) is
                                 located in the United States who can assume custody, the child turns
                                 18 years old and ages out of the UAC Program, or the child’s immigration
                                 status is resolved.5
                                 Federal law requires the safe and timely placement of children in the least
                                 restrictive setting that is in the best interest of the child.6 To that end, ORR
                                 funds a network of more than 100 care provider facilities (facilities) that
                                 furnish temporary care for children until they are released to a sponsor or
                                 otherwise leave ORR custody. These facilities, generally, are State-licensed
                                 and must meet ORR requirements.7 Facilities provide housing, food,
                                 medical care, mental health services, educational services, and recreational
                                 activities.

                                 ORR Identification and Assessment of Sponsors
                                 ORR is responsible for identifying a suitable sponsor in the United States
                                 who can care for the child when he or she leaves ORR custody. Most
                                 sponsors are a parent or close relative of the child. 8, 9 When ORR cannot
                                 identify a suitable, safe sponsor, children will remain in a facility or may be
                                 placed in long-term foster care, including community-based foster care or a
                                 group home. Children who turn 18 years old while in ORR care are typically
                                 transferred to DHS custody.
                                 The process for releasing a child in ORR’s care to a sponsor includes:
                                 Identifying a sponsor. Staff at the facility where the child resides interview
                                 the child, parents, legal guardians, or other family members (including those
                                 in their home country) to identify potential sponsors in the United States.
                                 Sponsor submission of application for release. The potential sponsor must
                                 complete and submit a variety of documents, including a Sponsor Care
                                 Agreement and documentation to verify identity, address, and relationship
                                 to the child.
                                 Background checks. ORR requires a background check of potential sponsors
                                 and adult members of a sponsor’s household. These may include a public
                                 records check, sex offender registry check, State child abuse and neglect
                                 registry check, immigration status check, and a Federal Bureau of
                                 Investigation (FBI) criminal history check (based on fingerprints).10 ORR
                                 conducts additional checks (such as a State-based criminal history and local
                                 police checks) on a case-by-case basis.
                                 Home study. Facility staff review each child’s case to determine whether to
                                 recommend a home study of the potential sponsor. Federal law requires a
                                 home study when the child is a victim of trafficking or physical or sexual
                                 abuse, when the child has a disability, or when the proposed sponsor
                                 presents a risk to the child.11




Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                         2
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9218 Page 11 of 78


                                 Release decision. Facility staff consider all relevant information and make a
                                 recommendation to ORR regarding the child’s release to a potential
                                 sponsor. ORR staff then make one of the following determinations:
                                     • approve the release,
                                     • approve with post-release services,
                                     • require a home study before making a decision,
                                     • deny the release, or
                                     • remand for further information.
                                 ORR and Facility Staff Roles and Responsibilities
                                 ORR and facility staff are responsible for ensuring quality of care for children
                                 in ORR custody as they await release to a sponsor or judicial resolution of
                                 their immigration status. Key staff include:
                                 Federal Field Specialists. Federal field specialists are ORR employees who
                                 serve as local ORR liaisons to one or more facilities within a region. They
                                 are responsible for providing guidance and technical assistance to facilities
                                 and approving or denying children’s transfer between ORR facilities and
                                 release to sponsors.
                                 Program Directors. Program directors are senior facility staff who manage
                                 facility employees and oversee facility operations.
                                 Medical Coordinators. Medical coordinators are facility staff who arrange
                                 care from external providers, coordinate other services related to children’s
                                 medical and mental health care, and manage medication.
                                 Mental Health Clinicians. Mental health clinicians are facility staff who are
                                 responsible for providing in-house mental health care for children in the
                                 facility.
                                 Case Managers. Case managers are facility staff who coordinate
                                 assessments of children, individual service plans, and efforts to release
                                 children to sponsors.
                                 Youth Care Workers. Youth care workers are facility staff who provide
                                 around-the-clock monitoring of children. Youth care workers have direct
                                 and frequent contact with children and are the staff primarily responsible for
                                 their supervision.

                                 Coordination Between HHS and DHS
                                 Federal law and two Memoranda of Agreement (MOAs) between HHS and
                                 DHS formally delineate each agency’s responsibilities with respect to
                                 children eligible for the UAC Program:
                                     •   Federal laws broadly describe the Agencies’ roles as they relate to
                                         notification, transfer, placement, sponsor assessment, and
                                         postrelease activities.12
                                     •   An MOA signed in February 2016 establishes a framework for
                                         interagency coordination on establishing procedures and shared

Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                      3
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9219 Page 12 of 78


Exhibit 1. Family Separation                         goals. Under the 2016 MOA, the Agencies also agree to develop a
and Reunification: Key Events                        Joint Concept of Operations.13
         March 2017                              •   A second MOA, signed in April 2018, sets out expectations and
         DHS Secretary states publicly
         that DHS might separate families
                                                     general processes for sharing information between DHS and ORR at
         who enter the United States                 the time of a child’s referral, while the child is in ORR care, while
         without authorization; weeks
         later, he announces DHS will not            vetting potential sponsors for the child, and upon the child’s release
         pursue the policy.                          from ORR care.14 Among other provisions, the MOA stipulated that
         April 2017                                  ORR will provide DHS with biographic information and fingerprints
         Attorney General issues
         memorandum prioritizing
                                                     of potential sponsors and all adult members of their households,
         prosecution of immigration                  which DHS will use to ascertain criminal and immigration history for
         offenses.
                                                     these individuals. (ORR subsequently modified its policy to require
         July 2017
         El Paso sector of CBP
                                                     fingerprints only for certain categories of sponsors.)15 The 2016
         implements policies resulting in            MOA also remains in effect and is not superseded by the 2018 MOA.
         increased family separations.

         February 2018
                                              Federal law, the 2016 MOA, and the 2018 MOA do not specifically define or
         Ms. L v. ICE lawsuit is filed.       address separated children as distinct from children who arrive in the United
         April 2018                           States without a parent or legal guardian. Additionally, although the 2018
         Attorney General issues
         memorandum instituting zero-
                                              MOA specifies that DHS will provide HHS with a variety of biographic,
         tolerance policy at DOJ.             immigration, and criminal history about children at the time of transfer, the
         May 2018                             agreement does not extend to identifying information about, or criminal
         DHS adopts zero-tolerance; the
                                              histories of, family members apprehended with children.
         Attorney General publicly
         announces the policy’s
         implementation at DOJ and DHS.
                                              On July 31, 2018 (after issuance of the zero-tolerance policy and the
         June 2018
                                              subsequent Executive Order and court order limiting further family
         President Trump issues Executive     separations), HHS and DHS finalized the Joint Concept of Operations
         Order directing DHS to detain
         alien families together.
                                              described in the 2016 MOA. The Joint Concept of Operations provides field
                                              guidance and standardization of interagency policies, procedures, and
         June 2018
         Court orders Federal                 guidelines related to UAC. For example, it states that the referring DHS
         Government to cease most
         family separations and reunite
                                              agency—Customs and Border Protection (CBP) or Immigration and Customs
         eligible families.                   Enforcement (ICE)—should review and verify children’s medical and
         July 2018                            disability information, criminal records, languages spoken, other family with
         HHS identifies 2,654 separated
                                              whom the child was traveling, and those family members’ contact
         children under Ms. L v. ICE.
                                              information. If a child has been separated from a parent or legal guardian,
         December 2018
         After multiple revisions, HHS        the referring DHS agency is directed to enter that information into ORR’s
         reports a new total of 2,737         online case management system, known as the UAC Portal.
         separated children under Ms. L v.
         ICE. (See Endnote 28.)

         March 2019
                                              Federal Policies and Practices Resulting in Family Separation
         Court expands the Ms. L class to     In recent years, DOJ and DHS have taken a variety of actions to increase
         include parents who entered the
         United States on or after July 1,    enforcement of immigration laws. (See Exhibit 1. Also, see Appendix A for a
         2017, with children from whom        detailed list of events relevant to family separation and reunification.) On
         they were separated.
                                              April 11, 2017, the Attorney General issued a memorandum instructing
         October 2019
         HHS identifies an additional
                                              Federal prosecutors to prioritize prosecution of certain immigration
         1,556 separated children under       offenses, including offenses under 8 U.S.C. § 1325(a), which addresses
         the expanded Ms. L class.
                                              attempts by an individual who is not a U.S. citizen to enter the country at an
 Source: OIG analysis of memoranda, court     unauthorized time or place.16 From July through November 2017, the El
 filings, and other public documents, 2019.
                                              Paso sector of CBP conducted a prosecution initiative that resulted in
                                              increased family separations; CBP has stated that 283 parents were referred
Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                                4
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9220 Page 13 of 78


                                 for prosecution under this initiative, but the number of children separated
                                 from those parents and referred to ORR has not been reported.17 On April
                                 6, 2018, the Attorney General issued a memorandum directing U.S.
                                 Attorney’s Offices along the Southwest border to immediately adopt a
                                 “zero-tolerance policy” for all offenses referred for prosecution under 8
                                 U.S.C. § 1325(a).18 On May 5, 2018, DHS also adopted the zero-tolerance
                                 policy.19 On May 7, 2018, the Attorney General announced the joint DOJ
                                 and DHS implementation of the zero-tolerance policy, stating that DHS
                                 would now refer all illegal Southwest border crossings to DOJ for
                                 prosecution, and that DOJ would accept those cases.20
                                 Under the zero-tolerance policy, similar to the more limited El Paso sector
                                 initiative that preceded it, when a child and parent were apprehended
                                 together by immigration authorities, DHS separated the family and the
                                 parent was placed in Federal custody to await prosecution for illegal entry.
                                 With the detained parent unavailable to care for his or her child, the child
                                 was treated as unaccompanied and transferred to ORR. This represented a
                                 significant departure from previous practices: historically, separations were
                                 rare and occurred only when the parent posed a danger to the child or was
                                 medically unable to care for the child.
                                 On June 20, 2018, the President issued Executive Order 13841, which
                                 directed DHS to detain alien families together whenever “appropriate and
                                 consistent with the law and available resources.” The Executive Order did
                                 not address reunification of families already separated.21

                                 Judicial Actions Affecting Family Separation and Reunification
                                 Federal policies and practices resulting in family separation have led to
                                 multiple lawsuits. Court orders in these lawsuits have curtailed the
                                 separation and deportation of families apprehended by immigration
                                 authorities and have required the Government to reunify separated parents
                                 and children, subject to certain conditions and deadlines.
                                 Most prominent—and with the most substantive consequences for the
                                 Federal Government—is the class action lawsuit Ms. L v. ICE. A June 26,
                                 2018, preliminary injunction order in this case reshaped policy and
                                 requirements around family separations in two important ways. First, the
                                 court preliminarily enjoined DHS from continuing to separate families,
                                 subject to certain exceptions, ruling that the Government likely violated
                                 plaintiffs’ Fifth Amendment due process rights to family integrity.22, 23
                                 Second, for those Ms. L v. ICE class members who were separated from their
                                 children and the children were still in ORR custody as of the date of the
                                 ruling, the court ordered the Federal Government to reunify class members
                                 with their minor children within 14 days for children younger than 5 years
                                 old and 30 days for those aged 5 to 17 years.24 On March 8, 2019, the court
                                 expanded the Ms. L v. ICE class definition to include parents who were
                                 separated from their children, and whose children were referred to and
                                 discharged from ORR custody, from July 1, 2017, through June 25, 2018.25
Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                      5
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9221 Page 14 of 78


                                     Several other lawsuits have been filed on behalf of separated parents or
                                     children in various courts around the country. Actions in these lawsuits have
                                     sometimes also affected children of Ms. L class members. For example, in
                                     N.T.C. v. ICE, a Federal court in New York ordered that separated children in
                                     ORR care in New York State may not be moved to a different State unless
                                     the Government provided 48 hours’ advance notice to the child and his or
                                     her attorneys.26

                                     Efforts To Identify and Reunify Separated Children
                                     In June 2018, HHS and DHS did not routinely collect and share the
                                     information necessary to identify, track, or connect families separated by
                                     DHS. Compliance with the Ms. L v. ICE court order of June 26, 2018,
                                     therefore required both HHS and DHS to undertake a significant new effort
                                     to rapidly identify children in ORR care who had been separated from their
                                     parents and reunify them. To facilitate this effort, the HHS Secretary
                                     (Secretary) directed the Office of the Assistant Secretary for Preparedness
                                     and Response (ASPR), a staff division within the Office of the Secretary with
                                     experience in crisis response and data management, to lead the
                                     reunification effort for HHS. (See Exhibit 2 for a summary of Federal entities’
                                     roles in the court-ordered reunification effort.)

                   Exhibit 2. Key Federal Entities Involved in the Court-Ordered Reunification Effort

                                             HHS                                                       DHS

                    •    ASPR: Leads HHS medical and public health             •   CBP: Provides border security at and between
                         preparedness for and response to disasters and            ports of entry; apprehends, processes, and
                         public health emergencies. Established Incident           temporarily detains individuals who enter the
                         Management Team (IMT) to lead the reunification           United States without authorization, including
                         effort.                                                   children; may refer adults entering the United
                                                                                   States without authorization for criminal
                    •    U.S. Public Health Service: Responds to public
                                                                                   prosecution. Provided HHS with data to assist in
                         health needs. U.S. Public Health Service
                                                                                   identifying separated children under Ms. L.
                         Commissioned Corps officers were deployed
                         across the country to assist with the reunification   •   ICE: Enforces immigration law; is responsible for
                         effort.                                                   detention and removal of non-citizens; transfers
                                                                                   children to ORR. Provided HHS with data to assist
                    •    ORR: As a program office within ACF, manages
                                                                                   in identifying separated children under Ms. L;
                         the UAC Program to ensure care and safe
                                                                                   oversaw ICE detention centers that served as
                         placement of children; provides guidance to care
                                                                                   reunification sites.
                         provider facilities. Worked with ASPR, including
                         contributing staff to the IMT, to coordinate
                         reunification effort.
                                                                                                       DOJ
                         o     Care provider facilities: As ORR-funded         •   U.S. Marshals Service: Takes custody of
                               grantees or contractors, provide care for           individuals referred by CBP for prosecution by U.S.
                               children in ORR custody. Managed                    Attorneys’ Offices in Federal court and remanded
                               individual separated children's cases,              by a judge; transports them and houses them in
                               including locating and contacting parents           Federal, State, or local jails pending outcome of
                               and facilitating reunification.                     criminal proceedings. Individuals prosecuted for
                                                                                   illegal entry usually are referred back to ICE until
                                                                                   they are removed or receive immigration relief.


                    Source: OIG analysis, 2019.

Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                                               6
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9222 Page 15 of 78


                                 Interagency Plan for Reunification Under Ms. L v. ICE
                                 HHS coordinated closely with DHS and DOJ to develop a joint plan outlining
                                 the Agencies’ response to the court order in Ms. L v. ICE. The plan, dated
                                 July 18, 2018, describes processes to reunify Ms. L class members with their
                                 children.27 These steps include conducting background checks of the
                                 parent, confirming parentage, assessing parental fitness and child safety
                                 (including a home study if warranted), conducting a parent interview, and
                                 reunification with the parent if eligible. According to the plan, examples of
                                 criteria that would preclude reunification with the parent from whom the
                                 child was separated include:
                                     •   the parent is in the custody of the U.S. Marshals Service or in a State
                                         jail;
                                     •   the parent is being treated for a communicable disease;
                                     •   the child has already been reunified with the other parent; or
                                     •   the parent has a criminal record and may pose a safety risk to the
                                         child.
                                 Reunification was not pursued if the parent declined to be reunified with the
                                 child, as evidenced by signing a voluntary Letter of Designation consenting
                                 to the child’s placement with a sponsor.
                                 This reunification process was a more streamlined version of ORR’s standard
                                 procedure for vetting a sponsor. For example, in summer 2018, ORR’s
                                 standard process required a prospective sponsor to submit a Sponsor Care
                                 Plan and required an FBI fingerprint background check on all adults who
                                 would reside in a household with the child being released from ORR care.
                                 However, for Ms. L v. ICE class members, the court ruled that those
                                 procedures were designed for children who had entered the United States
                                 unaccompanied and were unnecessarily onerous when applied to parents
                                 and children who were apprehended together but separated by
                                 Government officials.28
                                 If ORR determined that a child subject to the Ms. L v. ICE reunification order
                                 could not be reunified with the parent from whom he or she was separated
                                 (e.g., due to parental unfitness or danger to the child), ORR followed its
                                 usual sponsorship procedures for unaccompanied children. For all
                                 placements, ORR prioritizes parents and close relatives when selecting
                                 sponsors.
                                 Role of the Incident Management Team
                                 Within HHS, ASPR created an IMT to directly oversee the reunification
                                 mission. The IMT utilized the Secretary’s Operation Center, a command
                                 center that can operate 24 hours per day, 365 days per year, and is
                                 designed for operations with complex communication and data analysis
                                 needs. At its peak, the IMT included more than 60 staff in Washington, DC,
                                 and more than 250 field staff, including approximately 140 contractors.



Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                    7
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9223 Page 16 of 78


                                 The IMT worked closely with interagency partners to identify separated
                                 families, develop the interagency reunification plan described above, and to
                                 establish logistical processes for reunification. An interagency data team
                                 was tasked with analyzing multiple data sources to identify separated
                                 children covered by the court order. The IMT then collaborated with DHS,
                                 DOJ, and the Department of State to reunify children with parents in ICE
                                 custody (subject to an HHS determination that reunification would not pose
                                 a danger to the child), with DHS and HHS transporting separated parents
                                 and children, respectively, to selected ICE detention centers that served as
                                 reunification sites. At the reunification sites, HHS transferred custody of
                                 separated children to ICE, which then facilitated physical reunification of the
                                 family. The IMT developed separate processes to reunify children with
                                 parents who had been released into the interior of the United States, as well
                                 as those who were no longer in the United States—a particularly complex
                                 endeavor that required coordination across Federal agencies and with the
                                 consulates and embassies of children’s home countries, as well as with legal
                                 counsel for the Ms. L class.
                                 Status of the Reunification Effort
                                 As of January 2020, HHS and DHS reported to the Ms. L court that 2,168
                                 children had been reunited with the parent from whom they had been
                                 separated, and that an additional 626 children had been discharged under
                                 other circumstances, such as being released to a sponsor or after turning 18
                                 (which typically results in transfer to DHS custody). HHS reported that only
                                 one separated child of a Ms. L class member (as the class was originally
                                 defined in June 2018) still remained in ORR care; that child’s parent is
                                 presently not in the United States, and efforts are being made to establish
                                 whether the parent wishes for the child to be reunified and repatriated or
                                 placed with a qualified sponsor in the United States. An additional
                                 20 children originally identified as possible children of potential Ms. L class
                                 members remain in ORR care, but HHS has determined that their parents
                                 are not in fact class members (e.g., because of criminal history or because
                                 the parent chose to decline reunification so that their child may remain in
                                 the United States with a sponsor). Together, these children represent all
                                 2,815 potential children of possible Ms. L class members who were in ORR
                                 care as of June 26, 2018, the date of the original court order requiring
                                 reunification for this population.29 Prior court filings noted that 2,737
                                 children in this group were confirmed to have been separated; for
                                 transparency, HHS has continued to report the status of all 2,815 identified
                                 to the court as potential children of class members, including those later
                                 determined not to have been separated from a parent.
                                 As a result of the recent expansion of the Ms. L class to encompass parents
                                 who entered the United States on or after July 1, 2017, HHS recently
                                 identified 1,556 additional separated children under the expanded class
                                 criteria. These children were discharged from HHS care (e.g., to sponsors)


Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                    8
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9224 Page 17 of 78


                                 prior to June 26, 2018. Efforts to contact their parents are ongoing, under
                                 the leadership of a court-appointed Steering Committee.

                                 Related HHS OIG Work
                                 In January 2019, OIG found that the total number of separated children
                                 placed in ORR care as a result of DHS practices to increase immigration
                                 enforcement (including but not limited to the subset of separated children
                                 covered by the Ms. L v. ICE litigation) was unknown but likely significantly
                                 more than the 2,737 separated children of Ms. L v. ICE class members who
                                 were identified by HHS as of the time of our review.30 Additionally, OIG
                                 found that some separations have continued since the court order.
                                 Subsequent court filings by the Government have confirmed both findings.
                                 In September 2019, OIG found that facilities struggled to address the mental
                                 health needs of children who had experienced intense trauma, including
                                 separated children, and had difficulty accessing specialized treatment for
                                 children who needed it. Facilities also reported that challenges employing
                                 mental health clinicians resulted in high caseloads and limited their
                                 effectiveness in addressing children’s needs.
                                 In another September 2019 review, OIG found that facilities generally met a
                                 range of background checks and qualification requirements designed to
                                 keep individuals who may pose a risk to the safety and well-being of
                                 children from having direct access to children. However, some facilities did
                                 not have evidence of the required FBI fingerprint or Child Protective
                                 Services check results and did not always ensure that out-of-State Child
                                 Protective Services checks were conducted.
                                 OIG is currently conducting additional reviews of the safety of children and
                                 facility security in ORR’s UAC Program. See Appendix B for a complete list
                                 of previous OIG work related to the UAC Program.



Methodology                      Scope
                                 To identify opportunities for program improvement, this review focused on
                                 challenges that affected HHS’s response to the zero-tolerance policy,
                                 including challenges HHS and facilities encountered in reunifying separated
                                 children with their parents.
                                 The heightened enforcement of immigration laws beginning in 2017 and
                                 culminating in the spring 2018 zero-tolerance policy, which was then
                                 curtailed by Executive Order and enjoined by the courts, involved DOJ, DHS,
                                 and HHS. Although this work focuses on HHS, given the involvement of
                                 these departments, the inspectors general at each agency and the
                                 Government Accountability Office have kept one another apprised of our
                                 planning efforts, the status of our ongoing work, and the impending release
                                 of our reports.


Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                     9
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9225 Page 18 of 78


                                 Overview
                                 To identify challenges that HHS and care provider facilities faced in
                                 responding to the zero-tolerance policy and reunifying separated children
                                 with their parents, we interviewed numerous senior HHS officials and HHS
                                 staff and conducted site visits to 45 facilities. We also reviewed both
                                 internal HHS documents and publicly available information to confirm and
                                 expand upon information provided in interviews. We analyzed these data
                                 to establish facts, confirm timelines, and identify internal and external
                                 factors that affected the Department’s response to the zero-tolerance
                                 policy.

                                 Data Sources
                                 This report synthesizes information from a wide array of sources, including
                                 extensive interviews with, and written responses from, senior HHS officials
                                 and HHS staff in the Office of the Secretary, the Office of the Assistant
                                 Secretary for Financial Resources (ASFR), ASPR, ACF, and ORR; interviews
                                 with staff at 45 care provider facilities; case reviews for a purposive sample
                                 of separated children; and thousands of documents obtained through
                                 requests to the Department, from facility staff during site visits, and from
                                 interview respondents.
                                 Interviews. OIG conducted numerous interviews with senior HHS officials in
                                 the Office of the Secretary, ASFR, ASPR, ACF, and ORR. We submitted
                                 written questions to, and received written responses from, the Secretary and
                                 Deputy Secretary. Additionally, we interviewed HHS staff in ASPR, ACF
                                 Office of Legislation and Budget, and ORR.
                                 In this report, “senior official” means a Presidential appointee under the
                                 Executive Schedule, a non-career appointee to the Senior Executive Service
                                 (SES), or a non-career Schedule C appointee. “Staff” means career
                                 employees at or below the SES level, including career U.S. Public Health
                                 Service Commissioned Corps Officers. Throughout the report, certain
                                 individuals are referred to by their titles at the time of the events being
                                 described. Please note that the individuals who held the positions of
                                 Counselor to the Secretary for Human Services Policy (within the Office of
                                 the Secretary), Acting Assistant Secretary for ACF, ORR Director, and ORR
                                 Deputy Director during the periods those roles are discussed—primarily,
                                 2017 through mid-2018—are no longer in those positions as of the date of
                                 this report. See Appendix C for further detail on these positions as they
                                 relate to the UAC Program and to the Office of the Secretary.
                                 Site visits. OIG conducted site visits to 45 ORR-funded care provider
                                 facilities in operation across the country. All site visits lasted 2 to 3 days and
                                 occurred in August or September 2018, with the majority taking place in
                                 August, shortly after the court-established deadline for reunifying separated
                                 children with their parents. The 45 sites were selected purposively to
                                 achieve wide coverage of facilities participating in the UAC Program and to

Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                       10
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9226 Page 19 of 78


                                 include a variety of facility types, sizes, populations in care, and geographic
                                 locations. Combined, the 45 sites that we visited included facilities that
                                 cared for 72 percent of the children in ORR custody at the time of our
                                 review. See Appendix D for information about the 45 facilities we visited
                                 and the children in their care.
                                 During our site visits, we interviewed program directors and case managers
                                 knowledgeable about the facility’s experiences with the reunification of
                                 separated children. At the time of OIG’s site visits, we had obtained from
                                 HHS child-specific data about separated children who were covered by the
                                 Ms. L v. ICE lawsuit and who had been placed in 35 of the 45 facilities in our
                                 review. For each of those 35 sites, we purposively selected up to 5
                                 separated children. Our case selection prioritized children who had not yet
                                 been reunified at the time of our site visits and sought to illustrate a range
                                 of ages and circumstances. We reviewed their cases onsite with their case
                                 manager to better understand factors affecting their reunification.31
                                 Documents. OIG conducted an extensive review of HHS documents related
                                 to family separation, the zero-tolerance policy, and the reunification of
                                 separated children with their parents, as well as documents reflecting
                                 interactions between HHS and other Federal agencies regarding
                                 immigration policy more broadly. In total, OIG reviewed more than 5,000
                                 documents encompassing memoranda, letters, emails, spreadsheets,
                                 meeting agendas, meeting summaries, and other records created or
                                 received by HHS employees related to these matters, primarily from early
                                 2017 through mid-2018. We reviewed documents internal to HHS,
                                 communications between HHS and care provider facilities, and interagency
                                 correspondence and records that involved HHS senior officials and staff.
                                 Consistent with OIG’s statutory role, we reviewed both privileged
                                 documents (e.g., legal opinions, interagency deliberative correspondence,
                                 and draft memoranda) as well as non-privileged documents (e.g.,
                                 correspondence about operational matters, guidance transmittals to
                                 facilities, and final memoranda).
                                 OIG reviewed HHS’s procedures for identifying and collecting documents
                                 responsive to OIG’s request and confirmed that they were sufficient to
                                 identify potentially relevant material.

                                 Analysis
                                 We conducted qualitative analysis of interview and documentary data to
                                 identify critical facts, dates, and activities related to HHS’s awareness of,
                                 communication about, and response to the zero-tolerance policy and the
                                 reunification of separated children. We also conducted qualitative analysis
                                 to identify significant challenges that HHS and facilities faced and key
                                 factors that contributed to those challenges.
                                 Regarding information from facilities, we sought to identify the most
                                 significant challenges affecting facilities’ reunification efforts as reported by

Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                          11
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9227 Page 20 of 78


                                 facility management, case managers, and Federal field specialists. Each of
                                 the key challenges affecting facilities that we discuss in this report (locating
                                 and communicating with parents, confirming whether reunification could
                                 safely occur, transporting children to be reunified, and unclear guidance
                                 from ORR) was reported by more than half of facilities in our review.
                                 Throughout the review we sought to verify interview responses with
                                 documentary evidence wherever possible. See Appendix E for a detailed
                                 methodology.

                                 Limitations
                                 We were not able to independently verify all information provided by HHS
                                 or facility staff. However, wherever possible, we compared interviewees’
                                 statements to facts we could determine from our review of correspondence,
                                 memos, and numerous other documents; as appropriate, we also requested
                                 documentation from interviewees to support their statements. We
                                 confirmed certain information about DHS IT systems directly with DHS staff.
                                 The facilities we visited and the case files we reviewed were purposively
                                 selected and may not represent all facilities’ experiences. Likewise, the
                                 exhibits included in this report were selected to illustrate how various factors
                                 affected children’s reunification cases; they do not necessarily represent the
                                 experiences of all facilities or all separated children.



Standards                        We conducted this study in accordance with the Quality Standards for
                                 Inspection and Evaluation issued by the Council of the Inspectors General on
                                 Integrity and Efficiency.




Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                     12
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9228 Page 21 of 78




FINDINGS, PART I

                                         Factors That Affected
                                         HHS’s Ability To
                                         Respond to the Zero-
                                         Tolerance Policy and
                                         Manage the
                                         Reunification Effort

                                           Key Takeaway
                                           Poor interagency communication and
                                           management decisions that failed to protect
                                           children’s interests left HHS unprepared for the
                                           zero-tolerance policy, adversely affecting both
                                           the Department’s immediate response to the
                                           policy as well as later efforts to identify and
                                           reunify separated children as directed by a
                                           Federal district court.




Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy   13
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9229 Page 22 of 78




FINDINGS
Interagency                      On the basis of interviews with and written responses from senior HHS
                                 officials, as well as a review of correspondence and interagency meeting
channels intended                records, OIG found no evidence that HHS was notified in advance by either
to facilitate                    DOJ or DHS that the zero-tolerance policy would be implemented. In fact,
coordination were                senior HHS officials generally reported that they first learned of the spring
                                 2018 implementation of zero-tolerance when it was reported by the media.
not used to notify
HHS of the                       This lack of communication occurred despite a variety of channels that exist
                                 to facilitate high-level interagency coordination and engagement on
zero-tolerance                   immigration issues. These include direct communication between Agency
policy in advance                executives; interagency principals and deputies meetings or calls on
                                 immigration; and interagency Policy Coordination Committee (PCC)32 and
                                 sub-PCC meetings. These meetings usually include officials representing
                                 DOJ and DHS as well as other Federal agencies. Additionally, the 2016 MOA
                                 between HHS and DHS states, “Each Party will make all reasonable efforts to
                                 notify the other about upcoming changes in UAC policy and procedures
                                 that may impact the other agency's policies or operations (absent exigent
                                 circumstances).”33 However, the MOA does not specify the mechanism or
                                 timeline by which such notification should occur.
                                 The Counselor to the Secretary for Human Services Policy and the ORR
                                 Director, both of whom typically represented HHS at PCC meetings on
                                 immigration, did not recall being informed of plans for the zero-tolerance
                                 policy prior to its implementation. The Counselor to the Secretary for
                                 Human Services Policy recalled discussion of family separation in
                                 interagency forums in early 2017. However, after the DHS Secretary publicly
                                 announced in March 2017 that DHS would not pursue such a policy, she
                                 understood the idea to have been dismissed. OIG reviewed PCC-related
                                 records and likewise found no reference to the zero-tolerance policy until
                                 mid-April 2018, more than a week after the Attorney General instituted the
                                 policy at DOJ. DHS’s intention to immediately begin implementing the
                                 policy was also noted; however, there was no mention of coordination with
                                 HHS or how zero-tolerance would affect the UAC Program.
                                 Further, senior HHS officials indicated that even when they did become
                                 aware of the Attorney General’s memorandum implementing the zero-
                                 tolerance policy at DOJ in April 2018, they did not initially understand how it
                                 would be carried out by DHS or its implications for HHS. The Acting
                                 Assistant Secretary for ACF noted that because DHS may detain families and
                                 children together for up to 20 days, it was not immediately clear that
                                 increased prosecution of adults in family units—as the policy was initially
                                 framed during interagency meetings—would necessarily result in family
                                 separation, with children transferred to ORR care. The Counselor to the
                                 Secretary for Human Services Policy indicated a similar understanding.
Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                   14
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9230 Page 23 of 78


                                 However, the Attorney General’s May 7, 2018, public announcement of the
                                 zero-tolerance policy clarified that family separation would indeed occur.



Key senior HHS                   For months before the zero-tolerance policy was announced, the Counselor
                                 to the Secretary for Human Services Policy, the Acting Assistant Secretary
officials failed to              for ACF, and the ORR Director disregarded specific, repeated warnings from
act on repeated                  ORR staff regarding the possibility that DHS would implement family
warnings from                    separation. Beginning in mid-2017, ORR staff saw indications that atypically
                                 large numbers of separated children were entering ORR care. In early 2018,
staff; as a result,
                                 ORR staff received information suggesting that DHS might implement a
HHS did not plan                 policy resulting in larger-scale family separation. ORR staff believed that the
for family                       UAC Program lacked the bed capacity to accommodate a large increase in
separation                       separated children and were also concerned about the trauma such a policy
                                 would inflict on children. At several points before the zero-tolerance policy
                                 was implemented, ORR staff shared these concerns with the ORR Director,
                                 the Acting Assistant Secretary for ACF, and the Counselor to the Secretary
                                 for Human Services Policy.
                                 OIG found no evidence that these three senior HHS officials took action to
                                 protect children’s interests in response to the information and concerns
                                 raised by ORR staff. For example, we found no evidence that senior HHS
                                 officials directed ORR to plan for a possible increase in separated children,
                                 pressed the topic in PCC meetings or other interagency forums, or elevated
                                 the matter to the Deputy Secretary or Secretary to pursue at higher levels.
                                 By statute, HHS through its Office of Refugee Resettlement is responsible
                                 for ensuring that an unaccompanied child’s interests are considered in
                                 decisions and actions affecting his or her care and custody.34

                                 ORR staff reported raising information and concerns about
                                 separation to key senior officials on multiple occasions in 2017
                                 and 2018
                                 In late 2017, ORR staff raised concerns about a significant increase in
 “I said ORR was seeing
 much higher levels of           the number of separated children. In summer 2017, ORR staff noticed an
 separation, and that            increase in the number of separated children entering ORR care; such
 those separations were          separations were historically rare.35 By August 2017, the proportion of
 impacting particularly          separated children compared to other children entering the UAC Program
 babies and young
 children. I said this so
                                 had risen to 3.6 percent of all intakes, a more than tenfold increase from the
 many times that I was           0.3 percent of intakes that ORR staff had observed in late 2016. Although
 called a broken record.”        separated children represented a small proportion of those in ORR care, the
  -(Former) ORR Deputy           UAC Program faced challenges in serving this atypical and high-need
  Director for Children’s        population, especially the infants and very young children who required
               Programs          placement at a limited number of specially licensed facilities.

                                 As a result of these difficulties, in November 2017, ORR’s then-Deputy
                                 Director for Children’s Programs—a senior ORR career employee
                                 responsible for managing the UAC Program36—alerted the ORR Director to
Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                   15
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9231 Page 24 of 78


                                 challenges with infant placements due primarily to separations, noting, “We
                                 had a shortage last night of beds for babies.” Approximately 1 week later,
                                 the Deputy Director contacted senior officials in CBP and ICE to express
                                 concern about the increase in separated children and consequent
                                 operational burden on the UAC Program.37 The CBP and ICE officials
                                 acknowledged the communication but did not directly respond to the issue
                                 of family separation.
                                 The Deputy Director also reported to OIG that he elevated information and
 “I told them it was
 going to traumatize             concerns about family separation to the ORR Director, the Acting Assistant
 children to separate            Secretary for ACF, and the Counselor to the Secretary for Human Services
 them unnecessarily.             Policy. Specifically, he reported that in meetings with those individuals at
 I said that to anyone I         several points in 2017 and early 2018, he stated that the UAC Program
 could.”
                                 would not have sufficient bed capacity if DHS implemented larger-scale
     -ORR staff member           family separations and expressed that separation would harm children and
                                 was inconsistent with the UAC Program's responsibility to protect children’s
                                 interests. Other ACF and ORR staff who were present at these discussions
                                 corroborated the Deputy Director’s statements. Additionally, two other ORR
                                 employees reported that they also had raised concerns to the ORR Director
                                 and the Acting Assistant Secretary for ACF regarding the impact of
                                 separation on children’s well-being. The Deputy Director explained to OIG
                                 that in repeatedly raising his concerns, he hoped that senior HHS officials
                                 would “fight against” any DHS family separation policy and “enlist the
                                 Secretary” in doing so.
                                 In interviews with OIG, the Counselor to the Secretary for Human Services
                                 Policy and the Acting Assistant Secretary for ACF did not recall having
                                 received information about increasing numbers of separated children in
                                 2017, nor did they recall discussions of child welfare concerns related to
                                 separation. The ORR Director confirmed that he was informed of the
                                 increase in separated children in 2017 and was copied on the November
                                 2017 outreach to CBP and ICE about that issue.
                                 ORR staff continued to raise concerns about family separation as
                                 additional warning signs emerged. In January 2018, the ORR Deputy
                                 Director for Children’s Programs learned from DHS staff that DHS had
                                 developed, and planned to submit to the Office of Management and
                                 Budget, a projection of the number of children who would be referred to
                                 ORR under an enforcement policy that would increase the prosecution of
                                 adults in family units and refer their children to ORR. In addition to his pre-
                                 existing concerns about the impact of separations on children’s well-being,
                                 he believed that the number of beds DHS had predicted would be required
                                 under a such a policy was unrealistically low. He conveyed that assessment
                                 directly to DHS staff and engaged the ORR Director as well as ACF’s Office
                                 of Legislation and Budget in an attempt to address the issue internally.
                                 Additionally, he verbally informed the Acting Assistant Secretary for ACF


Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                    16
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9232 Page 25 of 78


                                 and the Counselor to the Secretary for Human Services Policy of these
                                 events during their weekly meetings on UAC Program matters.

                                 Key senior HHS officials failed to act on information from ORR staff
                                 Based on our review of available documents, interviews with senior HHS
                                 officials and HHS staff, and written responses from the Deputy Secretary
                                 and Secretary, OIG found no evidence that the Counselor to the Secretary
                                 for Human Services Policy, the Acting Assistant Secretary for ACF, or the
                                 ORR Director took or directed proactive steps to prepare the UAC Program
                                 for a future situation in which DHS routinely separated families, as ORR staff
                                 warned was likely and as ultimately did occur under the zero-tolerance
                                 policy. We also found no evidence that these senior HHS officials
                                 attempted to raise ORR staff’s information and concerns about family
                                 separation in the PCC or similar interagency forums to seek clarity about
                                 what might occur. Finally, we found no evidence that these senior officials
                                 elevated these issues to the Deputy Secretary or Secretary.

 “If conversations
                                 Key factors that contributed to this failure to act include concurrent pressure
 occurred referring to           to finalize an MOA with DHS regarding the UAC Program, senior HHS
 separated children, it          officials’ doubts that DHS would implement larger-scale family separations,
 did not have the                senior HHS officials’ reluctance to advocate for the HHS mission in
 context of meaning it
                                 immigration policy discussions, and a lack of awareness about challenges
 was children separated
 from parents...I either         that separated children pose for the UAC Program.
 missed it in reporting or
                                 Key senior HHS officials were focused on finalizing an MOA with DHS.
 it was not reported up
 to me.”
                                 In early 2018, senior HHS officials within the Office of the Secretary, ACF,
                                 and ORR were heavily involved in finalizing an MOA between HHS and DHS
  -(Former) Counselor to
        the Secretary for
                                 regarding the UAC Program under which both agencies accepted new
   Human Services Policy         information-sharing responsibilities. The Counselor to the Secretary for
                                 Human Services Policy described finalizing and implementing the MOA as
                                 “the core issue for HHS” during spring 2018.
                                 Among other changes, the MOA stipulated that HHS would obtain
                                 fingerprints from potential sponsors and their household members and
                                 provide that biographic data to ICE within DHS. ICE would then provide
                                 HHS with a summary of criminal and immigration history about those
                                 individuals, to the extent it was available to ICE.
                                 HHS also anticipated that ICE would use this biographic information to take
                                 enforcement actions against potential sponsors, which would ultimately
                                 deter sponsors from coming forward. That, in turn, was expected to
                                 increase the length of time children remained in ORR care before discharge,
                                 requiring substantially greater overall bed capacity. The Acting Assistant
                                 Secretary for ACF acknowledged to OIG that the MOA was expected to
                                 increase the length of time that children remained in ORR care, but
                                 maintained that the MOA was also of value to HHS’s ability to evaluate
                                 potential sponsors. (The new fingerprinting provisions were later largely
                                 withdrawn by ORR after it was determined that the requirements had

Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                   17
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9233 Page 26 of 78


                                 extended children’s stay in ORR custody without significantly improving
                                 their safety.)38
                                 Key senior HHS officials were unconvinced that DHS would implement
 “…we didn’t know what
 was going on. I just            larger-scale family separations. As previously noted, the zero-tolerance
 sort of expected lines of       policy was not addressed at high-level interagency immigration policy
 communication with              meetings attended by the Counselor to the Secretary for Human Services
 DHS that, if there was a        Policy and the ORR Director until its implementation was underway. The
 formal policy change,
                                 ORR Director stated that he expected DHS would notify HHS of any
 we would hear about it
 from DHS.”                      forthcoming policy change, but that DHS had not done so. The Deputy
                                 Director for Children’s Programs reported that, in response to the
  -(Former) ORR Director
                                 information and concerns he conveyed in late 2017 and early 2018, the
                                 Counselor to the Secretary for Human Services Policy and the ORR Director
                                 reiterated to him on multiple occasions that DHS was not implementing a
                                 family separation policy.
                                 Key senior HHS officials were reluctant to intercede in immigration law
                                 enforcement policies. ACF’s mission includes “providing Federal
                                 leadership…for the compassionate and effective delivery of human services”;
                                 additionally, by statute, the ORR Director is responsible for “ensuring that
                                 the interests of the child are considered in decisions and actions relating to
                                 the care and custody of an unaccompanied alien child.”39 In some cases,
                                 HHS’s responsibilities intersect with DHS’s and DOJ’s law enforcement
                                 priorities—such as when enforcement initiatives affect the number of
                                 children in ORR care.
                                 However, some senior HHS officials expressed reluctance to advocate for
                                 the HHS mission in interagency forums where such policy conflicts could
                                 potentially be addressed. The Counselor to the Secretary for Human
                                 Services Policy acknowledged tension between HHS and law enforcement
                                 agencies stemming from their differing statutory responsibilities, noting that
                                 HHS suggestions regarding immigration policy were sometimes interpreted
                                 as obstructing law enforcement efforts. She explained to OIG that
                                 interagency meetings on immigration were primarily focused on
                                 enforcement issues and that in her view, HHS was a “minor participant.”
 “Our participation in           The Acting Assistant Secretary for ACF stated that HHS should not seek to
 immigration policy is           affect immigration policy regardless of its impact on the UAC Program;
 very limited and well-          rather, HHS should adapt to whatever policies are put in place.
 defined. Our job is to
 have a bed available            Additionally, senior HHS officials did not necessarily share ORR staff’s alarm
 for the next child that is      about family separation. Some senior HHS officials expressed to OIG that
 brought to us by ICE or
                                 trauma to children caused by separation should be weighed against the
 CBP. That is what our
 role is and what we
                                 benefit of preventing families from attempting the potentially dangerous
 focus on. Our role is           journey to the United States in the first place. For example, the Acting
 limited to that.”               Assistant Secretary for ACF stated that he had believed the zero-tolerance
        -(Former) Acting         policy would have a deterrent effect, resulting in fewer children entering
  Assistant Secretary for        ORR care. The Counselor to the Secretary for Human Services Policy stated
                     ACF         that “it is not great for children to be separated from their parents,” but “I

Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                   18
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9234 Page 27 of 78


                                 do not know what the moral right thing to do is in this situation,” noting
                                 that children are also placed at risk when their parents bring them to the
                                 United States without authorization.
                                 Ultimately, HHS took a supportive public stance toward the zero-tolerance
                                 policy once enacted. In late May 2018, after the policy had been in effect for
                                 several weeks, HHS issued a fact sheet stating: “Anyone who crosses the
                                 border illegally is subject to Federal criminal prosecution…. If parents do
                                 not wish to be separated from their children, they should not violate the
                                 laws of the United States or endanger minors through criminal smuggling.”
                                 Key senior HHS officials did not understand the magnitude and nature
 “A real lesson for me is
 that I need to ask more
                                 of challenges that separated children posed for the UAC Program. The
 questions. I think, sure,       UAC Program was established to provide care for minors who arrive in the
 in retrospect, I could          United States unaccompanied; its processes and facilities were not designed
 have probed more. It is         to accommodate large numbers of children who were brought to the
 hard to know what to
                                 United States by a parent or guardian and then unexpectedly separated
 ask when you do not
 know what you do not            from that adult. As more separated children began entering ORR care, ORR
 know.”                          staff became aware of significant needs and challenges associated with such
        -(Former) Acting         cases. In addition to their general concerns about these children’s
  Assistant Secretary for        wellbeing, ORR staff reported, and contemporaneous emails describe,
                     ACF         practical and logistical concerns such as problems locating parents of
                                 separated children to ensure appropriate placement; the possibility that
                                 parents might be deported without their children; and difficulties ensuring
                                 sufficient bed capacity, especially for very young children.
                                 Nonetheless, the ORR Director reported to OIG that “a child that comes into
                                 ORR’s care as a separated child is treated the same as any child referred to
                                 the program. By definition, all children are experiencing some sort of
                                 separation.” Similarly, the Acting Assistant Secretary for ACF stated that in
                                 his view, separated children are not “materially different” from other
                                 children entering ORR care. He also stated that absent the Ms. L v. ICE court
                                 order and deadlines, separated children would not have posed difficulties
                                 for ORR. Given this perspective, he and other senior HHS officials may have
                                 discounted the importance of warnings from ORR staff.

                                 Key senior HHS officials’ failure to act hindered ORR staff’s ability to
                                 plan for family separation
                                 In the absence of any directive from the ORR Director or his superiors to
                                 plan for the possibility of increased separations, the UAC Program was left
                                 in the position of reacting to changes as they occurred rather than taking
                                 proactive measures that might mitigate risk to children. ORR staff noted
                                 that typically, procedures operationalize policy; ORR staff could not, on their
                                 own, develop and promulgate formal plans and procedures that appeared
                                 to contradict official policy on family separation. Without centralized
                                 leadership and coordination on the issue, ORR staff began independently
                                 monitoring intakes of separated children—through informal methods that

Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                   19
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9235 Page 28 of 78


                                 were unconnected to the UAC Portal—and sought to coordinate with DHS
                                 offices at the local level.

                                 Communication about family separation was impeded by an
                                 organizational culture that discouraged putting potentially
                                 controversial information in writing
                                 Some ORR staff described an organizational culture that discouraged
                                 putting potentially controversial information in writing, including but not
                                 limited to information about separated children. Although such cautions
                                 may sometimes be reasonable—for example, to warn HHS personnel
                                 against creating an inaccurate factual record—ORR staff reported more
                                 pervasive warnings to limit documentation related to sensitive topics. For
                                 example, ORR staff recalled receiving repeated, general reminders to be
                                 cautious about putting information in writing, as well as being instructed to
                                 provide verbal-only briefings and offer verbal-only comments on certain
                                 matters. Some ORR staff also reported that they were criticized for
                                 documenting certain topics. For example, one ORR employee recalled that
                                 immediately after sending an email that included concerns about family
                                 separation, a superior within ORR verbally advised the employee that those
                                 concerns should not have been put in an email.
                                 Collectively, these repeated reminders to limit written information may have
                                 had a chilling effect on frank discussion about the possibility that larger-
                                 scale family separation would occur, impeding the UAC Program’s ability to
                                 prepare. The lack of documentation may also have contributed to senior
                                 HHS officials’ ability to dismiss staffs’ concerns about capacity and children’s
                                 well-being rather than squarely address them. Additionally, the lack of
                                 written records on these topics hampers subsequent efforts to determine
                                 what occurred and how HHS could better respond to similar challenges in
                                 the future.


                                 In the absence of comprehensive, coordinated planning for the possibility of
The lack of
                                 larger-scale family separations, ORR was unprepared for the surge in
planning for                     separated children—and particularly very young children—after zero-
zero-tolerance                   tolerance was formally implemented in May 2018. Insufficient bed capacity
hindered HHS’s                   led to delays in placing children in ORR facilities, including delays past the
                                 72-hour legal limit for such transfers to occur. Additionally, facilities
ability to provide               struggled to meet the significant and unique needs of this especially
prompt and                       vulnerable population.
appropriate care
                                 Insufficient bed capacity delayed children’s transfers from DHS to
for separated
                                 HHS care
children                         After the zero-tolerance policy was announced on May 7, 2018, the number
                                 of separated children grew sharply. This drove overall intakes higher at a
                                 time when ORR was already receiving significantly more children than had

Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                    20
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9236 Page 29 of 78


                                 entered care the prior year. From January through April 2018, new referrals
                                 to ORR hovered between 3,000 and 4,000 per month. However, in May
                                 2018, new intakes rose to 6,127. Similarly, the proportion of children ages
                                 0 to 12 rose from approximately 14 percent of all intakes in March and April
                                 2018 to 24 percent in May 2018.
                                 ORR struggled to adapt to the sudden increase in children, and especially
 “[Thirty-three percent]
 of all referrals                the increase in young children. In an internal email from May 10, 2018,
 yesterday were age 12           shortly after DHS formally adopted the zero-tolerance policy, ORR staff
 or under—most of                cited the large numbers of young, separated children referred that day and
 these were separations.         expressed concern about whether the UAC Program would have sufficient
 I’m very concerned
 about having sufficient
                                 capacity moving forward. Ultimately, it did not: a September 2018 review by
 tender age capacity if          the DHS-OIG found that during the period that zero-tolerance was in effect,
 this is the trend moving        more than 800 children inappropriately remained in CBP custody for more
 forward.”                       than 72 hours before being transferred to HHS.40 (DHS is generally required
   - May 10, 2018, email         by law to transfer children to HHS within 72 hours of determining that they
         from ORR staff          are unaccompanied.) The review also found that CBP officials attributed
         member to her           these delays to HHS’s inability to promptly accept referrals. By the time the
              supervisor
                                 Ms. L v. ICE court ordered the Government to cease most family separations,
                                 the UAC Program was caring for approximately 12,000 children in total;
                                 nearly 1 in 4 of those children was in ORR care because he or she had been
                                 separated from a parent.
                                 To address the need to rapidly expand capacity, on June 14, 2018, ORR
                                 opened an emergency influx care facility in Tornillo, TX. Such shelters are
                                 exempt from some licensing requirements and are generally more
                                 expensive to operate compared to standard shelter facilities. In December
                                 2018, OIG found two significant vulnerabilities at the Tornillo shelter—
                                 limited background checks of staff and an insufficient number of staff
                                 clinicians to provide adequate mental health care—that could compromise
                                 children’s health and safety. In January 2019, HHS announced that the influx
                                 shelter at Tornillo would be closed.

                                 Care provider facilities struggled to meet separated children’s needs
 “The abruptness of the          without advance notice or preparation
 ‘no tolerance’ policy
                                 As reported in a previous OIG review, facilities described a variety of
 made this challenging...
 [We] were now                   challenges to meeting separated children’s needs in the immediate wake of
 bombarded with kids             zero-tolerance implementation. Faced with an unexpected and dramatic
 who had these needs             increase in young, separated children, staff reported feeling challenged to
 related to being very
                                 care for children who presented different needs from the unaccompanied
 recently separated…
 now [we] had to                 teenagers they typically served. One program director noted that prior to
 dedicate staff to learn         the zero-tolerance policy, they had no children younger than 10 years old;
 about how to provide            after its implementation, they received 70 such children within the space of 1
 services to an entirely         month.
 different kind of client.”
                                 Facilities also reported that addressing the unique mental health needs of
       - Facility program
                   director      separated children was particularly challenging. According to program

Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                   21
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9237 Page 30 of 78


                                 directors and mental health clinicians, separated children exhibited more
                                 fear, feelings of abandonment, and post-traumatic stress than did children
                                 who were not separated. Separated children experienced heightened
                                 feelings of anxiety and loss as a result of their unexpected separation from
                                 their parents after their arrival in the United States. For example, some
                                 separated children expressed acute grief that caused them to cry
                                 inconsolably.41



The lack of                      The lack of effective interagency information-sharing about separated
                                 families significantly impeded the Department’s ability to identify separated
planning also                    children eligible to be reunified under Ms. L v. ICE. At the time of the ourt
contributed to                   order, HHS was unable to produce an accurate list of separated children
data limitations,                who had entered ORR’s care. ORR had been informally monitoring intake
complicating                     of separated children since late 2016, but this tracking was designed for
                                 monitoring purposes rather than the retrospective accounting and reporting
efforts to identify              eventually required by the court, and staff could not rely on its accuracy. An
separated children               ASPR official and ASPR staff closely involved in the effort to identify
                                 separated children reported that DHS had likewise not maintained reliable
                                 data about this population, noting that what DHS provided to HHS for use
                                 in the reunification effort was inconsistent and decentralized. A recent
                                 DHS-OIG report confirmed that DHS lacked information technology (IT)
                                 systems to reliably track separated families during the time that the zero-
                                 tolerance policy was in effect, leading to “widespread errors” in DHS data
                                 about these families.42
                                 Because HHS and DHS did not systematically collect, share, and track
                                 information about separated children across both agencies, the effort to
                                 identify separated children ultimately required analysis of more than 60 HHS
                                 and DHS datasets and a manual review of more than 12,000 case files.
                                 Senior HHS officials, including the Secretary, worked alongside hundreds of
 “I am working with              HHS staff to review children’s files to identify indicators of separation. Court
 [DHS staff] to figure           filings described the effort as “a fact-intensive and time consuming analysis
 this out, but in short,         that involves the reconciliation of data from multiple sources and the
 no, we do not have any
 linkages from parents
                                 exercise of programmatic judgment to interpret the data.”43 Due, in part, to
 to UAC, save for a              these complications, HHS was still identifying separated children of Ms. L
 handful…We have a list          class members in December 2018, more than 5 months after the court
 of parent alien                 order.
 numbers but no way to
 link them to children.”         A March 2019 ruling expanded the Ms. L v. ICE class to include parents who
   - June 23, 2018, email        entered the United States on or after July 1, 2017, and were then separated
         from ASPR staff         from their children, who were placed in ORR care and released (e.g., to a
  member to senior DHS           sponsor) before the June 26, 2018, original order. HHS has identified 1,556
                  official       such children.




Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                     22
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9238 Page 31 of 78


HHS experienced                  ORR staff reported that court orders in multiple lawsuits required ORR to
                                 adopt new procedures and create multiple pathways for children’s
challenges
                                 reunification with their parents, depending upon which lawsuits applied to
coordinating the                 their cases. For example, although ORR initially followed its standard
reunification                    process for vetting sponsors—including parents from whom a child had
effort under                     been separated—the Ms. L v. ICE court ultimately ruled that some aspects of
                                 that process were unduly burdensome when applied to families included in
overlapping                      the class. As a result, ORR needed to change, on multiple occasions, its
court-imposed                    procedures related to reunifying or otherwise placing separated children
requirements                     with sponsors. This sometimes led to confusion about what process should
                                 be followed for a given child. Similarly, children covered by the N.T.C. v. ICE
                                 lawsuit could not be transferred out of New York State—including for
                                 reunification under Ms. L v. ICE—without 48 hours prior notice to the child
                                 and their legal counsel, requiring ORR to incorporate that notice into their
                                 release procedures for those children.
                                 ORR staff also reported difficulties in reuniting children and parents who
                                 were affected by multiple lawsuits. In those cases, children sometimes had
                                 multiple groups of attorneys representing their interests; their parents might
                                 also have separate legal representation. ORR staff stated that necessary
                                 coordination among these groups sometimes caused confusion, delaying
                                 children’s release from ORR care. In October 2018, when approximately 130
                                 children were yet to be reunified as directed by the June 2018 Ms. L v. ICE
                                 court order, ASPR staff noted that “the limiting factors right now are not
                                 operational—they are legal reasons as to why they are not reunified. It’s
 “So what happened was           about the confluence of different lawsuits.”
 you had to obtain
 notification from the           Officials and staff also cited the reunification deadlines imposed by the June
 attorney, sometimes             2018 Ms. L v. ICE court order as a significant operational challenge.
 multiple groups of
                                 Specifically, the court required children of class members to be reunified
 attorneys, before you
 could release the kid.          with their parents within 14 days for children younger than 5 years old and
 That became confusing.          30 days for children aged 5 to 17 years. The ORR Director noted that staff
 The release had more            worked 18- to 20-hour days, with some staff working 45 days straight, to
 layers. It was confusing        meet the court-ordered reunification timeframes. These deadlines also led
 as all get-out.”
                                 ORR to make extremely short-turnaround directives to facilities caring for
     - ORR staff member          separated children.




Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                   23
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9239 Page 32 of 78




FINDINGS, PART II


                                         Factors That Affected
                                         Care Provider Facilities’
                                         Ability To Reunify
                                         Separated Children With
                                         Their Parents

                                           Key Takeaway
                                           Care provider facilities faced significant
                                           operational challenges at every stage of the
                                           reunification process, complicated by poorly
                                           communicated guidance from ORR.




Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy   24
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9240 Page 33 of 78




FINDINGS
Care provider                    Facilities, working closely with ORR Federal field specialists, played a critical
                                 role in reunifying separated children with their parents. Facilities commonly
facilities
                                 indicated that they encountered difficulties when trying to locate parents in
experienced                      DHS or DOJ custody, a necessary first step to establishing communication
difficulties in                  and eventually reunifying the family. Locating parents who were no longer
locating and                     in the United States presented different challenges.

communicating                    Care provider facilities reported difficulties locating and
with parents of                  communicating with parents in DHS detention centers
separated children               Facilities reported difficulty obtaining accurate, real-time data on parents’
                                 locations; specifically, some facility staff noted that the online ICE parent
                                 locator tool they were instructed to consult was often inaccurate or out of
                                 date. Facility staff explained that it was especially difficult to locate parents
                                 during the first days after a child was separated and referred to ORR care,
                                 because little information was available while the parent was initially being
                                 processed by DHS. The problem was particularly acute for younger
                                 children, because they were often not able to provide full names, birth
                                 dates, or phone numbers of parents or relatives inside or outside the United
                                 States.
                                 As a result, facility staff found that the most effective—but time-
 “…the facility called
 [the DHS detention
                                 consuming—way to locate parents in DHS detention was to call detention
 center] every day               centers directly to ask whether they had custody of a given parent. One
 seeking the parents of          program director noted that their staff had successfully located parents of
 an 11-year-old child.           separated children this way in the past, when such children were rare, but
 They could not reach
                                 that the task was much more difficult when faced with the large number of
 anyone. The child cried
 every day.”                     separated children who entered ORR care in May and June 2018. Several
                                 facilities reported to OIG that in some cases, no one at the DHS detention
       - Facility program
                   director      center would answer their calls. In one case, the Associate Director of a
                                 facility reported that a DHS detention center blocked her phone number
                                 because she had called so many times attempting to get information about
                                 parents of separated children. When ORR staff gathered information from
                                 facilities about their initial efforts to establish contact with parents in
                                 detention, they found that, of 371 attempts on a given day, 159 had been
                                 unsuccessful; the most common reason given was that the detention center
                                 did not answer the phone.
                                 A program director estimated that overall, it took an average of 2 weeks to
 “Sometimes it’s easier
                                 locate parents and then an additional 3 to 7 days to arrange a phone call
 to find a parent in a
 rural village in                between the parent and child, a necessary first step before reunification
 Guatemala than to find          could be pursued. A case manager indicated that these delays sometimes
 them in detention.”             led children to lose trust in facility staff.
     - ORR staff member          Some facility staff noted that these problems were most severe near the
Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                     25
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9241 Page 34 of 78


                                 beginning of the reunification effort. ORR took several steps to address the
                                 problem, including providing direct assistance from Federal field specialists
                                 and compiling and distributing spreadsheets with contact names and
                                 numbers at DHS detention centers. Some facilities reported that these
                                 measures improved their ability to locate parents in DHS detention.

                                 Care provider facilities described difficulties in locating parents
 “Not knowing what
 happened to their               detained by the U.S. Marshals Service
 parents haunted the             In some cases, parents of separated children were in custody of the U.S.
 children. We couldn’t           Marshals Service (within DOJ) rather than in DHS detention. Facility staff
 tell them whether they
                                 reported that U.S. Marshals Service staff told them it did not have the same
 would ultimately be
 reunited. It was                obligations as DHS to share information about parents with ORR. As of
 challenging. We                 April 2019, ORR staff reported that the UAC Program continued to
 weren’t notified initially      experience significant difficulties obtaining information about parents who
 about how to connect
                                 were in U.S. Marshals Service custody. Several court filings in Ms. L have
 parents with their kids.
 The kids had lots of
                                 included the statement that “defendants also have reached out to
 questions, but we had           representatives for the Bureau of Prisons and the U.S. Marshals Service to
 no answers for them.”           ensure that those entities are included in discussions regarding…processes
    - Facility lead mental       and procedures” related to children in ORR care. However, it is not clear
           health clinician      what, if any, specific actions have been taken.44

                                 Some parents were repatriated before ORR could locate and
                                 establish contact with them
                                 In some cases, parents were repatriated (returned to their home country
                                 through deportation or voluntary departure) before facility staff were able
                                 to locate and contact them. Facilities reported that locating repatriated
                                 parents was difficult because they sometimes had no information about
                                 parents’ whereabouts until the parent contacted the ORR facility. In a
                                 March 2019 court filing, the Government stated that it had identified 471
                                 original Ms. L v. ICE class members who had been repatriated without their
                                 children, and without being given the opportunity to elect or waive
                                 reunification. Exhibit 3 illustrates how difficulties facilities faced in obtaining
                                 current information about parents’ locations affected one child’s
                                 reunification case.

Exhibit 3. How difficulties obtaining information about parents’ locations affected one child’s
reunification

 “B” is 4 years old and was separated from her father. Her case manager sent an inquiry to ICE about
 her father’s location but did not receive a response. B’s referral information from CBP did not include a
 phone number for her mother. The case manager eventually obtained a phone number for another
 relative, who was able to connect B to her mother, after which the facility arranged regular phone calls.
 Approximately 1 month after B arrived at the facility, they learned from B’s mother that B’s father had
 been repatriated. B’s parents have requested that B also be repatriated to her home country through
 voluntary departure, which requires a court order. At the time of our site visit, B had been in ORR care
 for approximately 120 days.

Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                       26
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9242 Page 35 of 78


Care provider                    To ensure children’s safety, facilities sought to confirm parentage and
                                 collect necessary information from and about parents (and alternate
facilities                       sponsors when appropriate). However, communication difficulties,
encountered                      problems obtaining documentation, and issues related to fingerprint-based
challenges to                    background checks impeded their efforts and delayed children’s release
determining                      from ORR care.

whether parents                  Care provider facilities encountered challenges to confirming the
and children                     relationship between parent and child
could be safely                  In accordance with ORR policy and procedures to ensure children’s safety—
                                 and because the Ms. L v. ICE court order limited class membership to
reunified
                                 parents—facility staff and Federal field specialists reported that they sought
                                 to confirm parental relationships by reviewing birth certificates, conducting
                                 DNA tests (under certain circumstances), and consulting with consulates
                                 about the authenticity of documents. However, these efforts were
                                 sometimes hampered by lack of documentation or information from the
                                 child. Unlike unaccompanied children, who often arrive prepared to provide
                                 ORR with information about relatives, children separated from parents by
                                 immigration officials were less likely to have this information, and very
                                 young children could not communicate basic facts needed to confirm
                                 relationships.
                                 Facilities reported that documentation to verify the parent-child
                                 relationship was not always available. Several facilities discussed cases in
                                 which parents did not have birth certificates to verify their relationship to
                                 the child. In other instances, facilities had to consult with embassies or
                                 consulates of children’s home countries to authenticate documentation
                                 provided by the parents. Facilities reported that they sometimes needed to
                                 locate another relative in the child’s home country to obtain the necessary
                                 documentation or to confirm the parent-child relationship (e.g., verifying
                                 facts relayed by the parent or child).
                                 Facilities reported that confirming the parent-child relationship was
 “She was 5 [years old]
 so that was harder
                                 more challenging for young children. Very young children were less able
 too… Where they lived,          (or in the case of preverbal children, unable) to confirm the identity of their
 who with, where they            parents. To address this, ORR initially instructed its facilities to conduct DNA
 were going; she was             testing for children younger than 5 years old and their parents; this
 unable to provide us
                                 guidance changed after the Ms. L v. ICE court deemed routine DNA testing
 with that info.”
                                 unnecessary for those parents covered by the June 2018 court order.
  - Facility case manager
                                 Care provider facilities had difficulty obtaining necessary
                                 information about parents’ backgrounds
                                 ORR’s process requires that facility staff complete an assessment for each
                                 potential sponsor to gather information necessary to ensure the child’s
                                 safety upon release; these assessments were also conducted for parents
                                 separated from their children and potentially eligible for reunification under
                                 Ms. L v. ICE. In addition, sponsors—including parents—were, until March
Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                    27
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9243 Page 36 of 78


                                 2019, required to undergo a fingerprint-based background check.45
                                 Facilities reported challenges to completing these tasks for parents of
                                 separated children, which extended the time that children were in ORR care.
                                 Care provider facility staff experienced challenges in completing
                                 assessments for parents in detention. Facility staff reported two main
                                 challenges to completing assessments for parents in detention: limited time
                                 to speak with parents and lack of access to necessary documents.
                                 Completing the necessary assessment typically requires 1 to 3 hours on the
                                 phone with the potential sponsor (in these cases, the detained parent).
                                 Facilities reported that it was difficult to schedule calls with detained parents
                                 and, once scheduled, each call was restricted by the detention center to 10
                                 to 15 minutes. This restriction limited the amount of information gathered
                                 during each call and required multiple calls to complete the assessment.
                                 Getting necessary documentation was also challenging. Facilities reported
                                 that parents in detention did not always have the right documentation and
                                 needed case managers to help them obtain the documents.
                                 HHS and facilities took various measures to complete sponsor assessments
 “ICE would only allow
 parents 10-minute               more quickly. In late June 2018, the ASPR-led IMT deployed U.S. Public
 phone calls and parents         Health Service personnel to some detention centers to assist with
 would want to talk to           assessments. Additionally, facilities reported that staff at some DHS
 their children as long as       detention centers assisted with completing sponsor assessments; however,
 possible, so this would
 not leave much time for
                                 some facilities reported that assessments conducted by DHS staff were not
 case managers to talk           usable or took too long to complete due to the high volume of separated
 to parents and                  parents in custody. Based on guidance documents provided to OIG, ORR
 complete the                    does not appear to have provided instructions to facilities about DHS staff
 assessment.”
                                 conducting parent assessments or how facilities should coordinate with DHS
       - Facility program        detention centers in that regard.
                   director
                                 In mid-July 2018, in response to a court order in Ms. L v. ICE directing HHS
                                 to streamline its process for vetting parents who are Ms. L class members,
                                 ORR directed facilities to cease gathering additional information, including
                                 the sponsor assessment, from such parents. Instead, for parents covered by
                                 Ms. L, ORR instructed care provider facilities to rely on any identification
                                 documents that the parent had available, background check information
                                 gathered by ICE, and any information that ORR or the facility had already
                                 gathered at that point.
                                 Children’s releases were delayed by long wait times for ORR to process
                                 fingerprint-based background checks. On June 7, 2018, ORR
                                 implemented a provision of the April 2018 MOA between DHS and HHS by
                                 instituting a new policy requiring fingerprints from not only all potential
                                 sponsors, including parents, but also all adult members of their
                                 households.46 The implementation of the new fingerprinting policy
                                 coincided with a peak period for processing separated children’s cases as a
                                 result of the zero-tolerance policy, leading to significant delays in receiving
                                 background check results.

Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                     28
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9244 Page 37 of 78


                                 On July 10, 2018, the Ms. L court ruled that parents in the class should not be
                                 subject to the same level of background check as other sponsors, noting in
                                 particular that background checks of household members were
                                 unnecessary.47 However, fingerprint-related backlogs continued to delay
                                 discharges for all children in ORR care throughout the summer, increasing
                                 the total number of children in ORR care at the same time shelters were
                                 attempting to carry out the time-sensitive and challenging reunification
                                 effort. Overall, by November 2018, the average length of stay for a child in
                                 ORR care was 93 days, compared to an average of 64 days for fiscal year
                                 2018.48 Care provider facilities reported that longer lengths of stay resulted
                                 in deteriorating mental health for some children and increased demands on
                                 staff.
                                 After the period of OIG’s site visits, senior ACF officials reported that HHS
                                 had increased the resources and technology available for processing
                                 fingerprints and stated that, as of November 2018, the backlog had been
                                 eliminated. Additionally, between December 2018 and June 2019, ORR
                                 implemented a series of policy changes that significantly reduced the
                                 number of individuals required to obtain fingerprints as part of the
                                 sponsorship process.49
                                 Care provider facilities had greater difficulty resolving cases with ”red
                                 flags.” Facilities reported that it was challenging to resolve cases that were
                                 red-flagged due to safety concerns for the child. Examples of red flags
                                 included cases in which parentage was uncertain, as well as cases in which
                                 there were allegations that the parent had abused or could be a danger to
                                 the child. For all red-flag cases, facility staff provided information to ORR
                                 staff so that they could decide whether the child could be safely reunified
                                 with their parent. Due to the complex circumstances of red-flagged cases,
                                 facilities reported that these children remained in ORR care for longer
                                 periods while ORR made a final decision on how to resolve each case.
                                 Exhibit 4 on the following page illustrates how red flags affected two
                                 children’s reunification cases.




Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                      29
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9245 Page 38 of 78


Exhibit 4. How red flags affected two children’s reunifications

 “P” is 13 years old. P’s father would like to be reunified with his son and is in a DHS detention center
 waiting for a court date. DHS informed facility staff that P’s father had a suspected criminal
 disqualification (one type of red flag) preventing reunification. However, the case manager reports that
 DHS never disclosed the exact charges. In the meantime, facility staff attempted to vet three potential
 sponsors. Two sponsors were denied, and one withdrew. Facility staff requested a lawyer for P to
 counsel him on his options (e.g., voluntary departure or long-term foster care in the United States) if he
 is not able to reunify with his father. At the time of our site visit, P had been in ORR care for
 approximately 90 days.

 “J” is 12 years old. J was ready for potential reunification with his father. However, the process was
 interrupted after ICE identified red flags purportedly stemming from J’s father’s gang-related
 background. The case manager said that the facility’s Federal field specialist became involved to gather
 more information about the red flags. ORR sent a series of emails to DHS in an attempt to identify the
 right person to speak with regarding the red flags. In the end, no gang-related background was found
 and J’s father’s background check was cleared. At the time of our site visit, J had been in ORR care for
 approximately 90 days and was scheduled to be reunified with his father the following day.




Care provider                    Under Ms. L v. ICE, the Government was required to reunify parents in the
                                 original class with their children by July 10, 2018 (for children younger than 5
facilities described             years old) or July 26, 2018 (for children aged 5 years and older). To
coordination                     accomplish this, the IMT worked with DHS to develop a process whereby
problems that                    DHS would transport parents to a limited number of DHS detention centers,
                                 and HHS would then direct facilities to bring separated children to those
impeded efforts to
                                 same detention centers to be reunified with their parents. Facilities
reunify separated                described a variety of coordination problems that impeded this process,
children with their              including issues with transporting children and long waits to be processed
parents                          at some DHS centers serving as reunification sites. Reunification with
                                 parents who were no longer in the United States presented special
                                 challenges because of the need for coordination with the court system.

                                 Facilities encountered challenges in transporting children to
                                 reunification sites
                                 Facilities described several obstacles to efficient transportation of separated
                                 children to reunification sites. For example, facility staff stated that they
                                 received short notice from ORR’s transportation contractor about flight
                                 arrangements; they sometimes were informed late in the evening, which
                                 necessitated waking children up and transporting them that same night. In
                                 one case, a final approved list of children to be reunified and their flight
                                 arrangements was provided to a facility at 1 a.m. for airport dropoff times as
                                 early as 6 a.m. the same morning. Some of the children on the list had
                                 been placed in foster homes, and so the facility was unable to gather all the
                                 minors in time; as a result, three children who had been cleared for

Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                    30
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9246 Page 39 of 78


                                 reunification missed their flight. Additionally, facility staff reported that the
                                 lack of time to prepare children for reunification sometimes caused the
                                 children distress.
                                 Facilities also reported instances in which children were transported to the
 “[The] computer system
 at the detention center         reunification site as directed, but the parent was not there. In other cases,
 said R’s father was             children were transported to detention centers for reunification but could
 there, but he was not           not reunify with their parents for various reasons and had to be transported
 reunified with his dad.         back to an ORR shelter. Additionally, facilities described two cases in which
 R was in the detention
 center for 3 weeks
                                 minors were released to ICE for reunification, in accordance with the
 without a family                established process, but ended up being detained at the DHS location by
 member. [The ORR                themselves without being reunited with their parents.
 facility] believes his dad
 is not in the detention         Facilities reported long wait times at some DHS detention centers
 center because R never
 saw his father during           serving as reunification sites
 the 3 weeks. R is now           Some facilities reported that separated children experienced long wait
 back at [the ORR                times—from 8 hours to multiple days at or near DHS detention centers—
 facility] and [we are]          before being reunified with their parents. Facility staff stayed with children
 working to unite him
 with a sponsor.”
                                 during this time, sometimes waiting in vans in detention center parking lots.
                                 In some cases, staff needed to find hotel rooms and follow safeguards for
       - Facility program
                                 overnight stays (e.g., ensuring that female staff were available to stay with
                   director
                                 girls and male staff with boys). Facilities also began sending staff and
                                 children with food and blankets to accommodate them during the long
                                 wait. Facilities reported having staff sleep in shifts so that someone was
                                 always supervising the children and so that the children would not lose their
                                 place in line to be processed at the DHS detention center. ORR facilities
                                 reported that these long waits led to significant stress for children and
                                 caseworkers.
                                 OIG also independently reviewed emails sent from facilities to ORR, as well
                                 as internal emails sent among ORR and ASPR staff, describing these issues.
                                 For example, on July 15, 2018, shortly before 10 p.m., a facility contacted
                                 HHS to report the significant delays they were experiencing at the Port
                                 Isabel detention center. In the email, facility staff explained that the 37
                                 children they had brought to the site had been waiting for 8 hours with no
                                 progress and noted that vans of children from other facilities were waiting
                                 as well. On July 19, 2018, staff from a different facility contacted HHS to
                                 report that the DHS official at the El Paso detention center had informed
                                 them that no more reunifications could take place that day, leaving
                                 approximately 20 children waiting and in need of overnight
                                 accommodations. The following day, facility staff contacted HHS again,
                                 stating that the El Paso detention center had announced they would soon
                                 be ceasing reunifications for that day, this time with approximately 50
                                 children still waiting. Exhibit 5 illustrates how coordination problems
                                 affected one child’s reunification.



Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                      31
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9247 Page 40 of 78


Exhibit 5. How coordination problems affected one child’s reunification

 “D” is 11 years old. He was separated from his father, who was in ICE custody. Approximately 45 days
 after arriving at the facility, the case manager requested D’s transfer for reunification. Two weeks later,
 D was on a manifest list to be transported to the DHS facility where D and his father would be
 reunified. The case manager and D arrived at the DHS facility after midnight and waited 6 hours before
 they were able to enter the facility. D’s father was not yet at the facility and arrived 2 hours later. The
 case manager said the required transfer of custody paperwork took additional hours to complete. On
 the date that D and his father were reunified, D had been in ORR care for approximately 60 days.


                                 Lack of coordination of parents’ and children’s immigration court
                                 cases delayed some children’s reunification
                                 Facilities also reported delays in reunification because immigration court
                                 dates (which are determined by DOJ) were not coordinated for parents and
                                 their children as a family unit. Instead, some parents were deported while
                                 their children remained in ORR care awaiting their own court hearings. In
                                 cases where the deported parent wanted the child to return to the home
                                 country, ORR facilities reported that children remained in their care for
                                 several months pending the court date to approve the child’s repatriation.



Care provider                    Facilities receive guidance and policy from ORR through a variety of
                                 mechanisms. When ORR needed to frequently update facilities with rapidly
facilities reported              changing guidance about separated children in response to court orders, it
that guidance and                relied primarily on emails. The resulting high volume of changing
directives from ORR              instructions from a variety of sources contributed to confusion among
                                 facility staff. Further, facility staff reported that ORR guidance they received
were poorly
                                 regarding separated children was not sufficiently detailed. Facility staff
communicated and                 reported that these issues sometimes impeded their efforts to reunify
caused confusion                 children with their parents.
                                 ORR staff reported that because the reunification effort was led by the IMT,
                                 in collaboration with other Federal agencies and under the requirements of
                                 the Ms. L court, facility staff did not have full visibility into the reunification
                                 effort and the reasons for atypical processes and changing guidance. ORR
                                 staff acknowledged that the program relies on email to convey certain types
                                 of guidance but believed the confusion facility staff expressed was a result
                                 of unusual circumstances rather than indicative of a pervasive
                                 communication problem. However, OIG notes that if ORR continues to
                                 provide critical instructions to facilities by email, such confusion is likely to
                                 recur in any future situations requiring rapidly changing guidance.




Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                       32
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9248 Page 41 of 78


                                 ORR relies on email to provide certain guidance and operational
                                 directives to its care provider facilities; these instructions are not
                                 archived in a central, searchable location
                                 ORR provides guidance, including policies and operational directives, to its
                                 network of care facilities through the following channels:
                                     •   The ORR Guide: Children Entering the United States Unaccompanied
                                         (Guide) is publicly available on the ACF website and includes a
                                         change log to help users determine when policies have been
                                         altered.
                                     •   The UAC Manual of Procedures (Manual) is accessible only to ORR
                                         staff, contractors, and grantees and provides additional guidance.
                                     •   ORR headquarters staff send emails to all Federal field specialists
                                         with instructions to convey certain guidance and operational
                                         directives to facilities.
                                     •   ORR headquarters staff send emails to facilities to directly convey
                                         certain guidance and operational directives.
                                 Formal ORR policies are centrally maintained and accessible in the Guide
                                 and the Manual. ORR provides other types of guidance by email.
                                 Specifically, ORR staff reported that they use email to provide time-sensitive
                                 policy updates before they are published in the Guide, as well as to provide
                                 guidance that ORR views as temporary and which will therefore not be
                                 included in the Guide or the Manual as formal policy. Guidance that ORR
                                 conveys by email is not catalogued or accessible in a central and searchable
                                 location.
                                 Although communicating by email allows for rapid updates, it can also
 “We did not have one
 central repository for all      create confusion about what guidance is active. To confirm the most
 directives… It would            current set of instructions, facility staff must locate the most recent email
 just be archived in             they have received on a topic, which may have come from a central UAC
 emails.”                        policy account, any of several ORR employees’ individual accounts, or the
     - ORR staff member          facility’s Federal field specialist.
                                 Guidance about separated children changed rapidly, and care provider
                                 facility staff were often unsure which instructions to follow. As the
                                 number of separated children entering ORR care grew, and particularly after
                                 the June 2018 court order in Ms. L, ORR frequently emailed facilities to
                                 provide new or changed procedures required by court orders or other
                                 needs of the reunification effort. Because these were temporary and
                                 situation-specific instructions that would not be memorialized in the Guide
                                 or Manual, they were provided only by email, supplemented by conference
                                 calls. As with emailed guidance in general, these instructions were not
                                 archived in a central, searchable location. Below are examples of the
                                 changing guidance that facilities received about reunifying separated
                                 children:



Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                      33
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9249 Page 42 of 78


                                     •   On June 14, 2018, ORR directed facilities to conduct a specialized
                                         parent assessment for all separation cases; 12 days later, ORR
                                         discontinued that requirement.
                                     •   On July 2, 2018, ORR instructed facilities to use DNA tests to confirm
                                         parentage for separated children younger than 5 years old; on July
                                         9, ORR instructed facilities to also conduct DNA testing for
                                         separated children aged 5 to 17 years. On July 10, ORR instructed
                                         facilities to discontinue DNA testing, following a Ms. L v. ICE court
                                         order determining that routine DNA testing of parents was
                                         unnecessarily burdensome.
                                     •   On July 9, 2018, ORR provided guidance to facilities that birth
                                         certificates for separated children should be authenticated by the
                                         home country consulate. ORR retracted that guidance July 10. On
                                         July 13, ORR distributed a guidance document with information
                                         about the reunification process and requirements, but the document
                                         did not specifically address authentication of birth certificates. On
                                         July 14, ORR reinstated guidance to authenticate separated
                                         children’s birth certificates.
                                 (See Appendix F for a detailed description of guidance that ORR provided to
                                 facilities regarding separated children.)
                                 Facility staff reported that the constantly changing guidance and
 “One time there were
 three or four policy            consequent confusion delayed reunification efforts. A program director
 changes via email in            stated that “the guidance changed frequently and in a manner that made it
 one day…it’s hard to            difficult to comply without inefficiencies.” A case manager explained that
 keep up.”                       the facility staff “would begin to plan to reunify with family members, but
       - Facility program        the policy changed and they couldn’t.” Another case manager described
                   director      cases as becoming stagnant through the uncertainty and “back and forth”
                                 of changing guidance.
                                 Additionally, the high volume of messages originating from multiple sources
                                 within ORR led to confusion about what guidance was active. Facilities
                                 frequently emailed ORR staff with questions about what guidance to follow.
                                 Responding to those many questions constituted an additional, time-
                                 consuming task for ORR staff who were already working long hours to
                                 coordinate the reunification effort. Additionally, emails containing time-
                                 sensitive guidance were sometimes sent to incorrect or outdated addresses
                                 at facilities, creating opportunities for miscommunication or delays in
                                 providing important information. A facility program director stated that that
                                 reunification of children was sometimes delayed because the facility was
                                 wondering which guidance to follow.
                                 The timelines and directives associated with the court-ordered reunification
                                 undoubtedly exacerbated problems associated with guidance provided by
                                 email. However, OIG notes that these vulnerabilities are likely to recur in
                                 any future situation calling for rapid or changing instructions to facilities,

Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                   34
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9250 Page 43 of 78


                                 including future litigation or future DHS or DOJ policy changes that affect
                                 ORR operations.

                                 Care provider facilities reported that ORR guidance about separated
                                 children was not sufficiently detailed
                                 Facilities and ORR field staff reported that guidance from ORR Headquarters
                                 staff was vague and did not address the full range of children’s situations.
                                 For example, a Federal field specialist stated that ORR provided insufficient
                                 guidance regarding separated children whose parents were in DHS custody
                                 and wished the child to be placed with someone else (e.g., a sponsor
                                 residing in the United States). Facility staff told OIG that they were
 “The facility relies            continuing to attempt to identify and vet potential sponsors for such
 heavily on ORR                  children, but that a child could not be discharged until ORR advised facility
 guidance. Without
                                 staff that the child could be legally released to someone other than the
 clear, consistent, and
 specific guidance               parent with whom he or she had entered the United States. Similarly, a case
 during the enforcement          manager described a lack of guidance for cases in which the child’s parent
 of the zero-tolerance           had been deported and the child did not wish to voluntarily depart to be
 policy, the facility’s
                                 reunified with the parent. Facility staff also recounted instances in which
 resources were greatly
 strained and challenges         they attempted to get clarification about ORR guidance from their Federal
 were added to an                field specialist or other ORR staff, but the individuals they contacted could
 already delicate                not answer their questions. Some staff indicated that they believed ORR did
 system.”                        not understand the difficulties being imposed on facilities, leading to stress
       - Facility program        and frustration among facility staff attempting to comply with ORR
                   director      guidance and directives.




Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                    35
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9251 Page 44 of 78




FINDINGS, PART III


                                         Factors Affecting HHS’s
                                         Ongoing Efforts To
                                         Improve Tracking and
                                         Placement of Separated
                                         Children

                                           Key Takeaway
                                           HHS has taken steps to improve tracking of
                                           separated children, but the procedures include
                                           manual processes that are vulnerable to error;
                                           additionally, ORR continues to experience
                                           difficulties obtaining specific information from
                                           DHS about parents’ criminal backgrounds,
                                           impeding ORR’s ability to provide appropriate
                                           care and placement.




Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy   36
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9252 Page 45 of 78




FINDINGS
Despite efforts to               In the wake of Ms. L v. ICE, ORR made several changes to its procedures for
                                 identifying and tracking separated children. Notably, ORR added an
improve tracking
                                 indicator to children’s records in the UAC Portal to record that a child was
of separated                     separated before his or her referral to ORR. This indicator can then be used
children, current                to create a list of all separated children at any given time.
procedures rely                  However, ORR staff explained that a lack of coordination between the UAC
on manual                        Portal and CBP’s IT system prevents this indicator from operating as ideally
                                 intended. Currently, most referral data are automatically transmitted from
processes that are
                                 CBP’s IT system to the UAC Portal, eliminating the need to manually re-
vulnerable to                    enter basic information. However, data about separation are not
error                            automatically transmitted: when a child is flagged as separated in CBP’s
                                 system, the “separated” indicator in the UAC Portal is not triggered.
                                 Based on emails that OIG reviewed, CBP attempted to enable automatic
                                 transfer of separation data from the CBP system to the UAC Portal in
                                 October 2018. However, they were informed by ACF IT staff that no
                                 changes could be made to the UAC Portal and that separation information
                                 would have to be entered manually. Some CBP staff have the ability to log
                                 into the UAC Portal directly to manually trigger the “separated” indicator,
                                 but according to ORR staff, they are not typically doing so.
                                 As a result, identification and tracking of separated children currently relies
                                 on multiple manual steps. CBP staff may enter narrative information
                                 relevant to a child’s separated status in any of several possible sections of
                                 the referral form, including a Notes section and a Parent/Relative section. In
                                 some cases, the narrative information is not included in the form but is
                                 emailed to ORR separately. ORR intake staff must then review any narrative
                                 information provided about the child—either on the referral form or by
                                 email—and mark the separation indicator as appropriate. If adequate
                                 narrative information has not been conveyed at the time of referral, the
                                 ORR intake staff may not know that a child was separated.
                                 To facilitate centralized tracking of separated children, ORR now maintains a
                                 consolidated spreadsheet of separated children referred to ORR. ORR staff
                                 reported that to create this spreadsheet, they use the “separated” indicator
                                 to pull relevant records from the UAC Portal and then manually reconcile
                                 this information with another spreadsheet maintained by intake staff as well
                                 as another list provided by CBP and confirmatory information from ICE. The
                                 consolidated spreadsheet is updated weekly. This represents a significant
                                 improvement over the informal systems ORR used in the past but still relies
                                 on manual processes that are inherently vulnerable to error, raising
                                 questions about the accuracy of current data on separated children.


Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                   37
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9253 Page 46 of 78


HHS does not                     In a prior review, OIG reported that, as of November 2018, ORR was
                                 receiving limited information from DHS about the reasons for family
consistently                     separations. A tracking spreadsheet that OIG reviewed containing data on
receive complete                 separated children who were referred to ORR from July 1 through
information from                 November 9, 2018, included numerous instances in which the reason given
DHS about                        for separation was “criminal history” with minimal or no further information
                                 about the nature of the criminal history.50 When a proposed sponsor
parents’ criminal                (including a parent) has a criminal history, ORR policy is to evaluate the
backgrounds                      severity and type of crime and the length of time that has passed since the
                                 criminal act, along with any mitigating factors. To that end, ORR officials
                                 stated that when DHS provided insufficiently detailed explanations for a
                                 child’s separation, ORR staff would contact DHS for followup information.
                                 However, the spreadsheet we reviewed indicated that DHS did not always
                                 respond to these requests for followup information.
                                 According to a September 2019 court filing, DHS separated 955 children
                                 from an accompanying parent between June 27, 2018, and July 20, 2019.51
                                 In an earlier court filing, the Government stated that “DHS will communicate
                                 the basis for separation to HHS, and will, as soon as practicable, provide
                                 HHS with available and appropriate information about the reason for the
                                 separation (taking into account any restrictions on the sharing of such
                                 information). DHS and HHS have designated points of contact to assist HHS
                                 in obtaining information about the reasons for the separation.”52
                                 However, as of April 2019, ORR staff reported that they continue to face
                                 challenges in obtaining information from DHS regarding parents of
                                 separated children, including complete information about parents’ criminal
                                 histories; further, they reported that in some cases, key identifying
                                 information such as the parent’s name or alien registration number is also
                                 omitted. Staff reported that they still sometimes have difficulty locating
                                 parents in DHS custody, describing efforts to improve this function as “a
                                 work in progress.” Staff noted that the information they receive for newly
                                 referred children varies across CBP sectors, with some sectors more
                                 receptive than others to ORR’s requests for followup information. ORR staff
                                 explained that complete and accurate information about criminal history is
                                 critical to their ability to provide appropriate case management and to
                                 determine what placement will best serve the child, regardless of whether
                                 that child is ultimately reunified with a parent or placed with a different
                                 sponsor.




Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                 38
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9254 Page 47 of 78




CONCLUSION AND RECOMMENDATIONS
                                 Poor interagency communication and internal management decisions that
                                 failed to prioritize and protect children’s interests left HHS unprepared for
                                 the zero-tolerance policy. HHS was not responsible for separating families,
                                 but HHS’s inadequate communication, management, and planning made
                                 the situation worse for many separated children. For example, insufficient
                                 bed capacity left hundreds of children in CBP detention centers for
                                 extended periods before transfer to ORR’s care provider facilities, delaying
                                 their receipt of age-appropriate care and case management. Additionally,
                                 data limitations impeded HHS’s ability to quickly and accurately identify
                                 separated children, complicating efforts to promptly reunify separated
                                 children with their parents. Further, with no way to link children’s and
                                 parents’ information, facilities were unable to provide many children with
                                 timely information about or contact with their parents. Facilities also faced
                                 numerous operational challenges in carrying out their role in the court-
                                 ordered reunification effort under short timeframes and with unclear
                                 Federal guidance. ORR has made recent changes to improve its tracking of
                                 newly separated children, but it relies on multistep, largely manual
                                 processes that are inherently vulnerable to error.
                                 OIG’s review focused on factors affecting HHS’s response to the zero-
                                 tolerance policy and the reunification of separated children as directed by
                                 the Ms. L v. ICE court. However, many of the problems we identified speak
                                 to broader communication and management concerns. For example, we
                                 noted management decisions that did not appropriately weigh risk to
                                 children, poor coordination between HHS and other Federal agencies, and
                                 inadequate information-sharing across HHS and DHS. Additionally,
                                 vulnerabilities in ORR’s methods of providing guidance to facilities, if left
                                 unaddressed, will hamper ORR’s ability to carry out its child welfare mission.
                                 In a quickly changing policy landscape, clear lines of communication—both
                                 across Federal agencies and within HHS—are vital to the Department’s
                                 ability to adapt and respond effectively to new developments.
                                 To address these management challenges and improve UAC Program
                                 operations, OIG recommends the following:

                                 HHS should take steps to ensure that children’s interests are
                                 prioritized and represented in decisions affecting the UAC
                                 Program, both internally and when engaging with interagency
                                 partners
                                 HHS is charged with ensuring that children’s interests are considered in
                                 decisions and actions related to the care and custody of unaccompanied
                                 children. As the UAC Program is called to adapt to changes in immigration
                                 policy, enforcement, and trends beyond its control, HHS leadership across

Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                  39
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9255 Page 48 of 78


                                 the Office of the Secretary, ACF, and ORR must ensure that HHS centers
                                 children’s interests in its internal decision-making as well as in its
                                 interactions with interagency partners. To do so, HHS leadership should:
                                     •   direct ACF and ORR leadership to ensure that potential risks to
                                         children are explicitly assessed and considered in decisions about
                                         policies affecting unaccompanied children, including by proactively
                                         representing these children’s interests in interagency policy
                                         discussions;
                                     •   direct ACF and ORR leadership to ensure that staff are not
                                         prevented from documenting concerns about children’s well-being;
                                         and
                                     •   clearly communicate to ACF and ORR leadership and staff that they
                                         are empowered and expected to elevate information, perspectives,
                                         and recommendations necessary to protect children’s interests and
                                         that concerns about potential harm to children in HHS custody will
                                         be taken seriously.
                                 These directives should be provided through both written and oral
                                 communication to support an organizational culture that aligns with the
                                 Agency’s mission.
                                 Regarding internal communication about separated children specifically, we
                                 recommend that ORR use its “separated” indicator in the UAC Portal to add
                                 information about separated children to regular reports provided to senior
                                 ACF officials about ORR operations. This indicator would provide ACF
                                 officials with greater awareness and information about ongoing separations
                                 and put them in a better position to address any concerns, such as the flow
                                 of information between DHS and HHS about separated children and their
                                 parents or legal guardians.

                                 HHS should modify or pursue formal agreements with DHS and
                                 DOJ to ensure that it is receiving information that supports its
                                 operation of and ability to provide care for children in the UAC
                                 Program
                                 HHS has active agreements with DHS regarding the UAC Program generally,
                                 but these documents do not fully address the coordination challenges that
                                 OIG identified, as evidenced by the lack of communication in advance of the
                                 zero-tolerance policy and the difficulties that ORR and facilities
                                 encountered—and still encounter—in obtaining information about parents
                                 of separated children. Meanwhile, HHS has no formal agreement with DOJ
                                 regarding locating children’s family members in DOJ custody.53 Therefore,
                                 we recommend that HHS work with DHS and DOJ to address the following
                                 concerns:
                                     •   Formal agreements (such as an MOA or its functional equivalent)
                                         with both agencies should include specific mechanisms and
                                         timeframes to enable effective interagency notification about
Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                 40
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9256 Page 49 of 78


                                         any changes to immigration policy or enforcement initiatives that
                                         may foreseeably affect ORR’s responsibilities. Notice should be
                                         sufficiently in advance of the policy or initiative to allow ORR to
                                         prepare for the changes and minimize adverse impact on children.
                                     •   Formal agreements with both agencies should include
                                         commitments to ensure that DHS, DOJ, and their subagencies
                                         are fully responsive to ORR’s informational needs so that ORR
                                         and facilities can provide optimal care for vulnerable children. ORR
                                         should receive complete, timely, and accurate information about
                                         parents’ locations, parents’ criminal history, and other background
                                         information (subject to legal constraints on law enforcement
                                         sensitive information). Communication with parents (e.g., about
                                         their own background, relatives in the United States, and children’s
                                         medical history) is also vital to enable ORR and facility staff to
                                         provide care and make appropriate placement decisions.
                                         With regard to DHS, current operational guidance documents
                                         support the sharing of certain information between DHS and HHS at
                                         the time of referral, but HHS should pursue agreements that require
                                         DHS to improve the completeness and accuracy of the information
                                         provided to ORR. It is important that ORR and facilities are able to
                                         identify parents or guardians who remain in DHS custody and link
                                         that information to children in ORR care; determine parents’ or
                                         guardians’ locations in DHS custody; and receive sufficiently detailed
                                         information about parents’ or guardians’ criminal histories.
                                         Additionally, HHS should work with DHS to improve systems and
                                         procedures for collecting and sharing data, with the goal of ensuring
                                         that HHS receives complete, accurate, timely, and secure
                                         information about children referred to its care.
                                         With regard to DOJ, no current agreement requires DOJ to
                                         coordinate with ORR or provide information about parents’
                                         locations, which has led to ongoing difficulties locating parents in
                                         U.S. Marshals’ custody. An MOA or other formal agreement should
                                         be pursued to improve ORR’s access to this information.
                                     •   Consistent with OIG’s recommendation above, formal agreements
                                         with both agencies should protect the interests of children who
                                         are or will be in HHS custody. HHS should ensure that interagency
                                         agreements affecting the UAC Program are consistent with its
                                         humanitarian mission.
                                 OIG recognizes that effective collaboration requires effort and
                                 responsiveness from all parties and that HHS cannot compel other Federal
                                 agencies to modify or enter into agreements. Nonetheless, HHS has a
                                 responsibility to diligently pursue interagency agreements and information-
                                 sharing to the extent that they can support the HHS mission and serve the
                                 interests of children in HHS custody. OIG notes that greater interagency
Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                    41
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9257 Page 50 of 78


                                 coordination around separated children has been occurring in the context
                                 of Ms. L v. ICE and other litigation. HHS should take steps to continue and
                                 formalize this increased coordination after the litigation resolves.

                                 HHS should improve communication to care provider facilities
                                 regarding interim guidance, operational directives, and other
                                 instructions that are not immediately available in published
                                 policy documents
                                 ORR was placed in the difficult position of needing to frequently send
                                 updated information and guidance to its facility network about separated
                                 children. Given the ongoing potential for changes in policy and other
                                 emerging issues that affect the UAC Program, it is likely that ORR will have
                                 future need to communicate information to its network of facilities quickly,
                                 accurately, and in such a manner that both ORR and facility staff can easily
                                 determine what directives should be followed at any given time. To that
                                 end, we recommend that ORR ensure that any instructions they expect
                                 facilities to follow—including temporary, interim, and operational
                                 guidance—are archived and available in a searchable location with clear
                                 issuance and effective dates. In addition to improving facilities’ access to
                                 critical guidance, such a system would also reduce the need for ORR
                                 Headquarters staff to respond to requests for information and clarification
                                 from facilities.

                                 HHS should further improve its ability to identify and track
                                 separated children by reducing reliance on manual processes
                                 In the wake of the zero-tolerance policy and the court-ordered reunification
                                 effort, ORR made several changes to its systems and procedures for
                                 identifying and tracking separated children. OIG recognizes these
                                 significant improvements. However, information about children’s separated
                                 status is still conveyed through manual, multistep processes that are
                                 inherently vulnerable to error. ORR should streamline its procedures to
                                 reduce reliance on these manual processes. As part of this effort, ORR
                                 should identify and resolve barriers to automating exchange of the
                                 “separated” data element between the CBP IT system and the UAC Portal.




Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                    42
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9258 Page 51 of 78




AGENCY COMMENTS AND OIG RESPONSE
                                 ACF concurred with all of our recommendations.
                                 In response to our first recommendation, ACF generally concurred but
                                 noted limitations to HHS’s statutory authority regarding the formulation and
                                 implementation of immigration law enforcement policy. ACF indicated that
                                 it is committed to ensuring that children’s interests are prioritized while in
                                 ORR’s care and custody and acknowledged its statutory obligation to
                                 consider children’s interests when making certain decisions. ACF did not
                                 describe actions it would take to address the specific steps OIG
                                 recommended to ensure that children’s interests are prioritized. We
                                 encourage HHS to issue internal directives and related communications as
                                 we recommended to support an organizational culture that aligns with the
                                 Agency’s mission.
                                 In response to our second recommendation, ACF generally concurred but
                                 stated that its ability to modify or enter into agreements is dependent on a
                                 variety of factors, including the actions of other Federal agencies. We
                                 recognize that HHS cannot unilaterally implement interagency agreements
                                 but recommend that HHS pursue, to the best of its ability, agreements that
                                 support UAC Program operations and are consistent with the interests of
                                 children in the Department’s custody.
                                 ACF also stated that interagency agreements are not legally enforceable.
                                 However, as ACF affirmed, interagency agreements are nonetheless a useful
                                 tool to define each parties’ expectations and clarify consensus practices. We
                                 note that MOAs can include mechanisms to address parties’ failure to
                                 adhere to the agreement.
                                 ACF also described two planned actions that address interagency
                                 coordination. First, ORR will engage with DHS regarding updates to the
                                 Unaccompanied Alien Children Joint Concept of Operations. Second, ORR
                                 will establish annual meetings of ORR and grantee leadership along with
                                 interagency partners to discuss field operations, policy and procedure
                                 formulation, and best practices.
                                 ACF concurred with our third recommendation and described steps taken
                                 and planned to improve communication with care provider facilities.
                                 Specifically, ORR has made training and other resources available to
                                 facilities, and ORR’s UAC separations team will support the UAC policy team
                                 in developing procedures regarding communication of new guidance,
                                 directives, and instructions to facilities. Additionally, ORR is working with
                                 other HHS components to implement an October 2019 Executive Order that,
                                 among other provisions, requires each agency to establish a searchable
                                 database of all guidance documents in effect.


Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                  43
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9259 Page 52 of 78


                                 ACF concurred with our fourth recommendation and described steps taken
                                 and planned to improve its ability to identify and track separated children.
                                 ACF stated that ORR is undertaking a modernization of the UAC Portal that
                                 will reduce reliance on manual processes to track separated children.
                                 Please see Appendix G for the full text of ACF’s comments.




Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                 44
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9260 Page 53 of 78




APPENDIX A: Timeline of Key Events
                              President Trump issues “Executive Order: Border Security and Immigration
                              Enforcement Improvements,” directing the DHS Secretary to issue guidance ending
  January 25, 2017
                              “catch and release” policies and calling for a more stringent detention and removal
                              policy.
  February 9, 2017            Jeff Sessions is sworn in as U.S. Attorney General.

  February 10, 2017           Tom Price is sworn in as Secretary of HHS.

                              DHS Secretary John Kelly issues memorandum titled, “Implementing the
  February 20, 2017           President’s Border Security and Immigration Enforcement Improvements Policies,”
                              which calls for an end to policies known as “catch and release.”
                              DHS Secretary Kelly publicly confirms the possibility of separating families as a
  March 7, 2017
                              deterrence policy.
                              DHS Secretary Kelly publicly states that DHS will not pursue a policy of family
  March 29, 2017
                              separation.
                              Attorney General Sessions issues a memorandum titled, “Renewed Commitment to
  April 11, 2017              Criminal Immigration Enforcement,” which directs Federal prosecutors to prioritize
                              prosecution of certain immigration offenses.

  July 2017                   El Paso sector of CBP begins prosecution initiative resulting in family separations.

                              Former DHS Secretary Kelly becomes White House Chief of Staff; Elaine Duke is
  July 31, 2017
                              designated Acting Secretary of DHS.

  September 29, 2017          HHS Secretary Price resigns; Don J. Wright is designated Acting Secretary of HHS.


  October 6, 2017             Eric D. Hargan is sworn in as Deputy Secretary of HHS.


  October 10, 2017            Eric D. Hargan is designated Acting Secretary of HHS.


  December 6, 2017            Kirstjen Nielsen is sworn in as Secretary of DHS.


  January 29, 2018            Alex M. Azar II is sworn in as Secretary of HHS.


  February 26, 2018           Ms. L v. ICE lawsuit is filed.

                              President Trump issues memorandum “Ending ‘Catch and Release’ at the Border of
  April 6, 2018               the United States and Directing Other Enhancements to Immigration
                              Enforcement.”
                              Attorney General Sessions issues memorandum “Zero-Tolerance Policy for
  April 6, 2018               Offenses under 8 U.S.C. § 1325(a),” directing prosecutors to accept all referrals of
                              improper entry offenses from DHS for criminal prosecution.



Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                          45
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9261 Page 54 of 78


                               HHS and DHS sign MOA establishing new information-sharing responsibilities,
  April 13, 2018
                               effective 30 days from the date of signature.
                               Attorney General Sessions announces DOJ and DHS implementation of the zero-
  May 7, 2018
                               tolerance policy in a public speech.
                               ORR revises policy on fingerprint-based background check requirements,
  June 7, 2018
                               implementing a key provision of the April 2018 MOA.
                               President Trump issues “Executive Order: Affording Congress an Opportunity To
  June 20, 2018                Address Family Separation,” which directs DHS to detain families together
                               whenever possible.
                               A Federal district court rules in Ms. L v. ICE that the Federal Government must
  June 26, 2018                cease separations (with some exceptions) and must reunify parents with their
                               minor children who are in ORR care on that date.
                               Court-ordered deadline for reunification of Ms. L v. ICE class members with their
  July 10, 2018
                               children younger than 5 years old.
                               Court-ordered deadline for reunification of Ms. L v. ICE class members with their
  July 26, 2018
                               children aged 5 to 17 years.
                               Attorney General Sessions resigns; Matthew Whitaker is designated Acting
  November 7, 2018
                               Attorney General.

  February 14, 2019            William Barr is sworn in as Attorney General.

                               DHS Secretary Kirstjen Nielsen resigns; Kevin McAleenan is designated Acting
  April 7, 2019
                               Secretary of DHS.
                               The Ms. L v. ICE court expands the class definition to include parents who entered
  March 8, 2019
                               the United States on or after July 1, 2017.


  Source: OIG analysis of public and internal HHS documents, 2019.




Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                         46
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9262 Page 55 of 78




APPENDIX B: Previous Related Office of Inspector
General Work
Additional information on OIG’s work on this topic, including reports prior to 2018, can be found on our
Unaccompanied Children webpage. Below is a list of recent OIG reports on unaccompanied children.

 Title                                                                      Report Number        Date Issued

 Care Provider Facilities Described Challenges Addressing Mental Health    OEI-09-18-00431    September 2019
 Needs of Children in HHS Custody

 Unaccompanied Alien Children Care Provider Facilities Generally            A-12-19-20001     September 2019
 Conducted Required Background Checks but Faced Challenges in
 Hiring, Screening, and Retaining Employees

 Southwest Key Programs Did Not Always Comply With Health and               A-06-17-07005        August 2019
 Safety Requirements for the Unaccompanied Alien Children Program

 Southwest Key Did Not Have Adequate Controls in Place To Secure            A-18-18-06001        August 2019
 Personally Identifiable Information Under the Unaccompanied Alien
 Children Program

 The Children’s Village, Inc., an Administration for Children and           A-02-16-02013          April 2019
 Families Grantee, Did Not Always Comply With Applicable Federal
 and State Policies and Requirements

 Lincoln Hall Boys’ Haven, an Administration for Children and Families      A-02-16-02007      February 2019
 Grantee, Did Not Always Comply with Applicable Federal and State
 Policies and Requirements

 Separated Children Placed in Office of Refugee Resettlement Care          OEI-BL-18-00511      January 2019

 BCFS Health and Human Services Did Not Always Comply With                  A-06-17-07007     December 2018
 Federal and State Requirements Related to the Health and Safety of
 Unaccompanied Alien Children

 The Tornillo Influx Care Facility: Concerns About Staff Background         A-12-19-20000     November 2018
 Checks and Number of Clinicians on Staff

 Florence Crittenton Services of Orange County, Inc., Did Not Always        A-09-17-01002       October 2018
 Claim Expenditures in Accordance With Federal Requirements

 Heartland Human Care Services, Inc., Generally Met Safety Standards,       A-05-16-00038     September 2018
 but Claimed Unallowable Rental Costs

 Florence Crittenton Services of Orange County, Inc., Did Not Always        A-09-16-01005          June 2018
 Meet Applicable Safety Standards Related to Unaccompanied Alien
 Children

 BCFS Health and Human Services Did Not Always Comply With                  A-06-16-07007      February 2018
 Federal Requirements Related to Less-Than-Arm's-Length Leases



Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                47
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9263 Page 56 of 78




APPENDIX C: Lines of Authority Over the
Unaccompanied Alien Children Program
During the Period of Review




 Source: OIG Analysis, 2019.




Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy   48
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9264 Page 57 of 78




APPENDIX D: Care Provider Facilities Visited
by OIG
During August and September 2018, OIG staff conducted site visits to 45 facilities across
10 States.




  Number and Type of Facilities Visited
                                           Most common type of residential care facility; provides housing,
        28          Shelter                food, medical care, mental health and educational services, and
                                           recreational activities.
                                           Provides close supervision to children who exhibit disruptive
                                           behavior, are a flight risk, or display gang affiliation. This includes
                                           the only therapeutic staff secure facility that ORR funded at the
         9          Staff Secure
                                           time of our site visit, which provides a combination of close
                                           supervision and intensive support and clinical services (e.g., in-
                                           depth counseling).
                                           Provides care for children who pose a danger to self or others, or
         2          Secure
                                           who have been charged with a crime.
                                           Provides children who need more intensive mental health
                    Residential            treatment with subacute therapeutic care through a structured
         2
                    Treatment Center       24-hour-a-day program and services that are highly customized
                                           to individual needs.
                                           Provides children with temporary emergency shelter and services;
         2          Influx
                                           used when ORR experiences an influx of children.
                                           Provides short-term foster care for children younger than 13
                    Transitional
         2                                 years old, siblings, pregnant and parenting teens, or those with
                    Foster Care
                                           special needs; services provided in the community.

  Source: OIG analysis of ORR and facility data, 2019.




Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                          49
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9265 Page 58 of 78



Facilities Visited
The table below lists and describes the 45 facilities that OIG visited.
 Facility Name            Facility Type         Number of             Licensed To Care for    Cared for Separated
                                                Children in Care*     Younger Children**      Children***

 Arizona (4)
 SWK Campbell             Shelter                      126                       ●                     ●
 SWK Casa Phoenix         Shelter                      385                                             ●
 SWK Estrella             Shelter                      295                       ●                     ●

 SWK Hacienda del Sol     Shelter                      139                       ●                     ●

 California (3)
 BCFS Fairfield           Staff Secure                   11
 SWK Pleasant Hill        Shelter                        26                                            ●
 Yolo County              Secure                         19

 Florida (1)
 Homestead                Influx                      1,347                                            ●

 Illinois (4)
 Heartland CRC IRC        Shelter                      193                       ●                     ●
 Heartland
                          Shelter                        47                      ●                     ●
 Casa Guadalupe
 Heartland IYC            Staff Secure                    6
 Heartland SCIY           Shelter                         5                                            ●

 Maryland (1)
 Board of Child Care      Shelter                        42                      ●                     ●

 New York (7)
 Abbott House             Shelter                        51                      ●                     ●
                          Transitional Foster
 Cayuga Centers                                                                  ●                     ●
                          Care                         609
 Children’s Village       Shelter                      167                                             ●
 Children’s Village       Staff Secure                  26
                          Residential                                                                  ●
 MercyFirst
                          Treatment Center                9
 Leake and Watts/
                          Shelter                        47                                            ●
 Rising Ground
 Lincoln Hall             Shelter                      184                                             ●

 Oregon (1)
 Morrison Paso          Staff Secure                     11
 (Continued on next page)




Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                   50
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9266 Page 59 of 78


 Facility Name            Facility Type         Number of             Licensed to Care for    Cared for Separated
                                                Children in Care*     Younger Children**      Children***

 Texas (20)
 BCFS Baytown             Shelter                      216                       ●                      ●
 BCFS Harlingen           Shelter                      576                       ●                      ●
 BCFS Raymondville        Shelter                        50                      ●                      ●
 BCFS
                          Shelter                      110                       ●                      ●
 San Antonio
 BCFS
                          Staff Secure                   26
 San Antonio
 BCFS                     Transitional Foster
                                                       119                       ●                      ●
 San Antonio              Care
 BCFS Tornillo            Influx                       665                                              ●
 Shiloh Treatment         Residential
                                                         23                                             ●
 Center                   Treatment Center
 SWK Antigua              Shelter                       276                                             ●
 SWK Casa Houston         Shelter                        71                                             ●
 SWK Montezuma            Shelter                       209                                             ●
 SWK Casa Padre           Shelter                     1,398                                             ●
 SWK Casa Quetzal         Shelter                      246                                              ●
 SWK Casita del Valle     Shelter                        84                      ●                      ●
 SWK Combes               Shelter                        73                      ●                      ●
 SWK Mesa                 Staff Secure                    7
 SWK El Presidente        Shelter                      372                       ●                      ●
 SWK Nueva
                          Shelter                      290                                              ●
 Esperanza
 SWK Processing
                          Staff Secure                   16
 Center
 SWK Rio Grande           Shelter                      225                                              ●

 Virginia (2)
 Shenandoah Valley
                          Secure                         20                                             ●
 Juvenile Center
 Youth for Tomorrow       Shelter                      111                                              ●

 Washington (2)
 Friends of Youth         Staff Secure                   11                                             ●
 Selma Carson             Staff Secure                   14                                             ●

Source: OIG analysis of ORR and ASPR data, 2019.
* Data on the number of children in care as of August 30, 2018.
** Younger children include those who were 9 years old or younger.
*** We obtained from ORR and ASPR data on separated children that were part of the Ms. L v. ICE lawsuit. Our
analysis identified that 37 of the 45 facilities had children covered by the lawsuit.




Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                    51
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9267 Page 60 of 78



  Children’s Demographics at Facilities Visited




  Source: OIG analysis of ORR and facility data, 2019.
  * According to ORR data, on August 30, 2018, a total of 12,409 children were in ORR care. Of those, 8,953 children
  were at the facilities that OIG visited; the percentages of boys and girls are based on this number. The percentages
  on age range and country of origin are based on data collected directly from the facilities that we visited. We
  reviewed age and country of origin data that facilities provided to OIG. Because some facilities provided data for a
  point-in-time (i.e., specific date) while other facilities provided data over a specific timeframe (i.e., 3-month period),
  the total number of children between these two data points differs. Age range is based on data from 5,835
  children; country of origin is based on data from 7,081 children. Because of rounding, the total percentage for
  country of origin does not add up to 100 percent.



Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                               52
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9268 Page 61 of 78




APPENDIX E: Detailed Methodology
                                 To identify challenges that HHS and care provider facilities faced in
                                 responding to the zero-tolerance policy and reunifying separated children
                                 with their parents, we interviewed numerous senior HHS officials and HHS
                                 staff and conducted site visits to 45 facilities. Additionally, we reviewed
                                 both internal HHS documents and publicly available information to confirm
                                 and expand upon information provided in interviews. We analyzed these
                                 data to establish facts, confirm timelines, and identify internal and external
                                 factors that affected the Department’s response to the zero-tolerance
                                 policy.

                                 Overview of Data Sources
                                 This report synthesizes information from a wide array of sources, including
                                 extensive interviews with, and written responses from, senior HHS officials
                                 and HHS staff in the Office of the Secretary, ASFR, ASPR, ACF, and ORR;
                                 interviews with staff at 45 care provider facilities; case reviews for a
                                 purposive sample of separated children; and thousands of documents
                                 obtained through requests to the Department, from facility staff, and from
                                 interview respondents. These data sources are described in detail below.

                                 Interviews With Senior HHS Officials and HHS Staff
                                 Our work draws on numerous interviews with senior HHS officials and HHS
                                 headquarters and regional staff. In this report, “senior official” means a
                                 Presidential appointee under the Executive Schedule, a non-career
                                 appointee to the Senior Executive Service (SES), or a non-career Schedule C
                                 appointee. “Staff” means career employees at or below the SES level,
                                 including career U.S. Public Health Service Commissioned Corps Officers.
                                 We selected respondents to include offices and individuals who played key
                                 leadership or operational roles before and during the zero-tolerance
                                 policy’s implementation and during the subsequent court-ordered
                                 reunification. Specifically:
                                     •   We interviewed seven senior officials in the HHS Office of the
                                         Secretary, ASFR, ASPR, ACF, and ORR between September 2018 and
                                         August 2019. Some officials were interviewed more than once.
                                     •   We submitted questions in writing to the Secretary and Deputy
                                         Secretary, who provided written responses.
                                     •   We interviewed 16 staff in ASPR, ACF, and ORR Headquarters
                                         between September 2018 and August 2019. These interviewees
                                         included ACF staff with expertise in budget formulation; ORR staff
                                         with expertise in policy, data, intakes, and other matters relevant to
                                         our review; and ASPR staff in both leadership and support positions
                                         assigned to the reunification mission. Some staff were interviewed

Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                    53
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9269 Page 62 of 78


                                         individually, while others were interviewed as a group. Some staff
                                         were interviewed more than once.
                                     •   We interviewed 28 ORR Federal field specialists (field staff) who are
                                         responsible for providing guidance and technical assistance to
                                         facilities and approving or denying children’s transfer and release.
                                 Throughout the report, certain individuals are referred to by their titles at
                                 the time of the events being described. Please note that the individuals who
                                 held the positions of ORR Director, Acting Assistant Secretary for ACF,
                                 Counselor to the Secretary for Human Services Policy, and ORR Deputy
                                 Director during the periods those roles are discussed are no longer in those
                                 positions as of the date of this report.

                                 Site Visits to Care Provider Facilities
                                 OIG conducted site visits to 45 ORR-funded facilities in operation across the
                                 country. All site visits lasted 2 to 3 days and occurred in August or
                                 September 2018, with the majority taking place in August. Site visits
                                 included more than 100 interviews with facility leadership and staff as well as
                                 case reviews of selected separated children.
                                 Site selection. The 45 sites were selected purposively to achieve wide
                                 coverage of facilities participating in the UAC Program and to include a
                                 variety of facility types, sizes, populations in care, and geographic locations.
                                 Combined, the 45 sites that we visited included facilities that cared for
                                 72 percent of the children in ORR custody at the time of our review. Of the
                                 facilities we visited, approximately two-thirds (28) were shelter facilities, the
                                 most common type of facility in ORR’s network. We also visited every
                                 residential treatment center (2), staff-secure (9), secure (2), and influx (2)
                                 facility in ORR’s network at that time. Additionally, at least 37 facilities that
                                 we visited cared for at least one separated child whom HHS had identified,
                                 as of August 2018, as a possible child of a potential Ms. L v. ICE class
                                 member. Other facilities may also have cared for separated children who
                                 were not part of this litigation or who were identified under Ms. L v. ICE after
                                 the time of our review. See Appendix B for information about the 45
                                 facilities we visited and the children in their care.
                                 Site visit protocol. Multidisciplinary teams of OIG staff conducted each site
                                 visit. Each team consisted of at least one evaluator, auditor, investigator,
                                 and lawyer. These teams were trained in advance regarding their
                                 responsibilities specific to this fieldwork.
                                 This report is focused on challenges that HHS and facilities faced in their
                                 efforts to reunify separated children. To that end, at each of the 45 facilities,
                                 we interviewed facility leadership, including the program director, as well as
                                 case managers involved in the reunification effort.54 We interviewed these
                                 key personnel in private by using standardized interview protocols.



Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                    54
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9270 Page 63 of 78


                                 Additionally, at most facilities, we reviewed the cases of up to five separated
                                 children selected purposively to represent a range of ages and situations
                                 affecting their cases. Specifically, at the time of OIG’s site visits, we had
                                 obtained from HHS child-specific data about separated children who were
                                 covered by the Ms. L v. ICE lawsuit and who had been placed in 35 of the 45
                                 facilities in our review. For each of those 35 sites, we purposively selected
                                 up to 5 separated children and reviewed their cases onsite with their case
                                 manager to better understand factors affecting their reunification, including
                                 factors contributing to delays in reunification.55 In total, we interviewed 80
                                 case managers and completed 89 case reviews for analysis.
                                 Criteria used to select children for case review included:
                                     1.   Children who had not yet been reunified. When the facility housed
                                          separated children who had not yet been reunified, we selected
                                          from among those children’s files first.
                                     2. Age. We sought to represent children of different ages; children in
                                        our case review ranged in age from 1 to 17 years.
                                     3. Reasons they had not been reunified. We sought to represent a
                                        range of factors affecting children’s ability to be reunified, such as a
                                        parent having been deported, a parent having a red flag on their
                                        file, difficulty locating the parent, parent declining reunification, etc.

                                 Because our case selections prioritized separated children who remained in
                                 ORR care at the time of our site visits—which occurred after the Ms. L v. ICE
                                 deadline to reunify separated children—they are not representative of the
                                 universe of separated children. The five case examples provided in our
                                 report are intended to illustrate the complexity of some separated children’s
                                 situations and the many factors that could impede reunification.

                                 Document Review
                                 OIG conducted an extensive review of HHS documents related to family
                                 separation, the zero-tolerance policy, and the reunification of separated
                                 children with their parents, as well as documents reflecting interactions
                                 between HHS and other Federal agencies regarding immigration policy
                                 more broadly. In total, OIG reviewed more than 5,000 documents
                                 encompassing memoranda, letters, emails, spreadsheets, meeting agendas,
                                 meeting summaries, and other records created or received by HHS
                                 employees related to these matters, primarily from early 2017 through mid-
                                 2018. We reviewed documents internal to HHS as well as interagency
                                 correspondence and records that involved HHS senior officials and staff.
                                 Consistent with OIG’s statutory role, we reviewed both privileged
                                 documents (e.g., legal opinions, interagency deliberative correspondence,
                                 and draft memoranda) as well as non-privileged documents (e.g.,
                                 correspondence about operational matters, guidance transmittals to
                                 facilities, and certain final memoranda).

Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                      55
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9271 Page 64 of 78


                                 OIG requested and received documents from the following sources:
                                     •   documents provided by interview respondents, including facility
                                         staff, to corroborate or expand upon interview responses;
                                     •   documents provided by HHS containing guidance and operational
                                         directives that ORR transmitted to facilities regarding separated
                                         children;
                                     •   documents originally compiled by HHS staff to prepare senior
                                         officials for congressional testimony related to the zero-tolerance
                                         policy; and
                                     •   documents retrieved by HHS staff from senior officials’ and staff
                                         members’ computers and paper files through a broader
                                         Departmental effort to identify all documents relevant to family
                                         separation as well as other ORR issues.
                                 Regarding the Department’s efforts to identify and retrieve all documents
                                 relevant to family separation, staff within the Office of the General Counsel,
                                 with contractor support, constructed an extensive database of documents to
                                 respond to requests from OIG, Congress, and outside litigants. The full
                                 database covered issues related to family separation as well as other ORR
                                 topics beyond the scope of OIG’s review. OIG reviewed HHS’s procedures
                                 for identifying and collecting documents responsive to OIG’s request and
                                 confirmed that they were sufficient to identify potentially relevant material.
                                 For example, the Department collected all emails and documents on
                                 computers and shared drives for HHS senior officials and staff with extensive
                                 involvement in ORR; additionally, the Department used automated
                                 processes with topic-specific search terms to retrieve potentially relevant
                                 documents from the computers and shared drives of senior HHS officials
                                 with portfolios encompassing ORR as well as other program offices within
                                 ACF and other HHS operating divisions. From this larger database, OIG
                                 identified documents by using search terms and dates pertinent to our
                                 objectives. Artificial intelligence software was employed to identify the most
                                 relevant documents for review.
                                 Analysis
                                 We conducted qualitative review and analysis of interview data to identify
                                 significant challenges that HHS and facilities faced in responding to the
                                 zero-tolerance policy and reunifying separated children, as well as key
                                 factors that contributed to those challenges. Regarding factors affecting
                                 HHS, we identified key themes across multiple respondents and sought to
                                 corroborate key statements with other interviewees. Regarding challenges
                                 faced by facilities, we sought to identify the most significant challenges
                                 reported by facility management, case managers, and Federal field
                                 specialists. Each of the key challenges we discuss (locating and
                                 communicating with parents, confirming whether reunification could safely


Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                    56
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9272 Page 65 of 78


                                 occur, transporting children to be reunified, and unclear guidance from
                                 ORR) was reported by the majority of facilities in our review.
                                 Additionally, we conducted content-based review of internal HHS
                                 documents as well as public materials such as court filings to establish
                                 specific facts (e.g., dates and topics of meetings); to confirm timelines (e.g.,
                                 dates of guidance communications); and, when possible, to verify interview
                                 responses (e.g., by identifying emails or memos consistent with
                                 interviewees’ statements).

                                 Limitations
                                 We were not able to independently verify all information provided by HHS
                                 or facility staff. Whenever possible, we compared interviewees’ statements
                                 to facts we could determine from the extensive documentary record; as
                                 appropriate, we also requested documentation from interviewees to
                                 support their statements. We confirmed certain information about DHS IT
                                 systems directly with DHS staff.
                                 The facilities we visited and the case files we reviewed were purposively
                                 selected and do not necessarily represent the experiences of all facilities or
                                 all separated children. Likewise, the exhibits included in this report were
                                 selected to illustrate how various factors affected children’s reunification
                                 cases; they do not necessarily represent the experiences of all facilities or all
                                 separated children.




Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                     57
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9273 Page 66 of 78




APPENDIX F: Timeline of Key Guidance to Care
Provider Facilities About Separated Children
                              Attorney General issues memorandum “Zero-Tolerance for Offenses under 8 U.S.C.
  April 6, 2018               § 1325(a),” directing prosecutors to accept all referrals of improper entry offenses
                              from DHS for criminal prosecution.

                              ORR issues guidance for reunifying separated children with parents (including
                              those in DHS custody but expected to be released, and those in removal
                              proceedings) or placing such children with an alternative sponsor. Guidance
                              stipulates that Federal field specialists will confirm familial relationships, verify
  April 11, 2018
                              criminal history background check, and gather other information before initiating
                              procedures to release the child to the parent upon the parent’s release from
                              detention. For children who will not be reunified with their parent, the Federal
                              field specialist will seek to contact the parent in detention to gather information
                              about alternate sponsors.
                              ORR instructs facilities to file a Significant Incident Report (SIR) for any future cases
                              of children identified as separated from biological parents that DHS had not
  April 21, 2018
                              previously reported as separated when transferring the child to ORR.

                              Attorney General makes public speech announcing that the zero-tolerance policy
  May 7, 2018
                              has been implemented at both DOJ and DHS.

                              ORR discontinues the process established in April 2018 for reunifying separated
  May 9, 2018                 children with parents in ICE custody. Facilities are instructed that in cases in which
                              the child does not have a sponsor, they should wait for the immigration judge to
                              issue a voluntary departure order for returning to their country of origin.
                              ORR issues guidance to facilities on establishing swift contact between separated
                              children and parents in detention, noting that all ORR responsibilities for screening
                              children and adults remain in place. Case managers and clinicians are to notify
                              their Federal field specialist immediately if a parent requests to return to their
  May 14, 2018                country of origin with their child. ORR issues guidance on the transfer of
                              separated children to DHS in cases when a parent or legal guardian requests
                              reunification with the child for repatriation. The Federal field specialist can
                              approve the transfer after meeting all safety requirements, including confirming
                              the parent-child relationship and that the parent does not pose a risk to the child.
                              ORR expands SIR guidance to require that facilities submit a SIR for any child
                              separated from a parent if that separation was not already reported, and for any
  June 4, 2018
                              child who was previously reported as separated but the facility has determined was
                              not actually separated.




Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                           58
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9274 Page 67 of 78


                              President Trump issues “Executive Order: Affording Congress an Opportunity to
  June 20, 2018               Address Family Separation,” which directs DHS to detain families together
                              wherever possible.



                              A Federal district court rules in Ms. L v. ICE that the Federal Government must
  June 26, 2018               cease separations (with some exceptions) and must reunify parents with their
                              minor children in ORR care.

                              ORR instructs facilities to compile a list of separated children and to log efforts to
  June 28, 2018               establish contact between separated children and their parents, noting that the
                              Federal field specialist can provide a list of detention centers and contact numbers
                              needed to locate and establish contact with a parent in detention.
                              ORR instructs facilities to conduct DNA testing on all separated children aged 0 to
  July 2, 2018
                              4 years to determine parentage.
                              ORR informs facilities of a new requirement that parents whose separated children
  July 3, 2018                have an identified alternative sponsor must sign a “Letter of Designation for Care
                              of a Minor” before ORR will release the child to the sponsor.
                              ORR instructs facilities that all birth certificates must be authenticated by the
                              consulate. Additionally, separated children aged 5 to 17 years and their parents
  July 9, 2018
                              must now be DNA tested.

                              Ms. L v. ICE court deadline to reunify children younger than age 5 with their
  July 10, 2018
                              parents

  July 10, 2018               ORR issues guidance that birth certificates no longer need to be authenticated.
                              Further, parents of separated children will no longer be DNA tested.
                              ORR instructs facilities to only reunify children with parents in ICE detention and to
                              await guidance on reunifying children with potential sponsors or parents who are
                              in the United States. ORR provides to facilities a document with guidance on
                              reunification of separated children subject to the Ms. L v. ICE litigation, including
  July 13, 2018
                              requirements for reunification, the limited circumstances under which DNA testing
                              will be completed, and how the process differs from the standard ORR process
                              (e.g., Ms. L v. ICE class members need not sign sponsor care agreements or attend
                              a legal orientation program).
                              ORR provides guidance to facilities that all separated children must have
                              authenticated birth certificates before release. ORR also instructs facilities to
                              temporarily stop reunifying separated children cleared for release to parents in
  July 14, 2018               DHS custody. Later that day, ORR instructs facilities to resume reunification efforts
                              for separated children cleared for release to ICE custody if they have a verified
                              birth certificate and meet other requirements. ORR also provides guidance and
                              forms for the transfer of custody to DHS for the purpose for reunification.




Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                            59
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9275 Page 68 of 78


                                  ORR provides guidance on transferring separated children to ICE detention centers
                                  and adds protocols for discharge to parents already released from ICE custody.
  July 15, 2018                   The guidance instructs facilities to complete release requests and manifests with
                                  information on transport logistics, medical clearance, and verification of birth
                                  certificates. ORR also authorizes full payments for transport of children to
                                  detention centers for reunification or to released parents for reunification.
                                  ORR updates guidance on transferring separated children to ICE detention centers
                                  to include notification to the child’s legal service provider or attorney about the
  July 18, 2018
                                  date and time of the child’s departure.


                                  Ms. L v. ICE court deadline to reunify all children of class members with their
  July 26, 2018
                                  parents


  Source: OIG analysis of public and internal HHS documents, 2019.




Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                         60
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9276 Page 69 of 78




APPENDIX G: Agency Comments




Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy   61
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9277 Page 70 of 78




Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy   62
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9278 Page 71 of 78




Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy   63
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9279 Page 72 of 78




Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy   64
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9280 Page 73 of 78




ACKNOWLEDGMENTS

                                 Louise Schoggen served as team leader for this study. Other Office of
                                 Evaluation and Inspections staff who conducted the study and were primary
                                 contributors include Bahar Adili, Heather Barton, Louis Day, Seta
                                 Hovagimian, Michael Kvassay, Zunara Naeem, and Brianna So. Key advisors
                                 included Laura Canfield, Blaine Collins, Abigail Cummings, Lonie Kim, Carla
                                 Lewis, Diana Merelman, and Peter Taschenberger, with support from
                                 Lyndsay Patty.
                                 We would also like to acknowledge other significant contributors without
                                 which this effort would not have been successful. Staff from each Office of
                                 Inspector General component contributed, including the Office of Audit
                                 Services, the Office of Counsel, the Office of Evaluation and Inspections, the
                                 Office of Investigations, the Office of Management and Policy, and the
                                 Immediate Office of the Inspector General. Contributions included planning
                                 and conducting fieldwork, data and administrative support, and report
                                 production and distribution.
                                 This report was prepared under the direction of Dave Tawes, Regional
                                 Inspector General for Evaluation and Inspections.




                                 To obtain additional information concerning this report or to obtain copies,
                                 contact the Office of Public Affairs at Public.Affairs@oig.hhs.gov.

Communication and Management Challenges Impeded HHS’s Response to the Zero-Tolerance Policy                  65
OEI-BL-18-00510
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9281 Page 74 of 78




ABOUT THE OFFICE OF INSPECTOR GENERAL
                       The mission of the Office of Inspector General (OIG), as mandated by Public
                       Law 95-452, as amended, is to protect the integrity of the Department of
                       Health and Human Services (HHS) programs, as well as the health and
                       welfare of beneficiaries served by those programs. This statutory mission is
                       carried out through a nationwide network of audits, investigations, and
                       inspections conducted by the following operating components:

Office of Audit        The Office of Audit Services (OAS) provides auditing services for HHS, either
                       by conducting audits with its own audit resources or by overseeing audit
Services
                       work done by others. Audits examine the performance of HHS programs
                       and/or its grantees and contractors in carrying out their respective
                       responsibilities and are intended to provide independent assessments of
                       HHS programs and operations. These assessments help reduce waste,
                       abuse, and mismanagement and promote economy and efficiency
                       throughout HHS.

Office of Evaluation   The Office of Evaluation and Inspections (OEI) conducts national evaluations
                       to provide HHS, Congress, and the public with timely, useful, and reliable
and Inspections
                       information on significant issues. These evaluations focus on preventing
                       fraud, waste, or abuse and promoting economy, efficiency, and
                       effectiveness of departmental programs. To promote impact, OEI reports
                       also present practical recommendations for improving program operations.

Office of              The Office of Investigations (OI) conducts criminal, civil, and administrative
                       investigations of fraud and misconduct related to HHS programs,
Investigations
                       operations, and beneficiaries. With investigators working in all 50 States
                       and the District of Columbia, OI utilizes its resources by actively
                       coordinating with the Department of Justice and other Federal, State, and
                       local law enforcement authorities. The investigative efforts of OI often lead
                       to criminal convictions, administrative sanctions, and/or civil monetary
                       penalties.

Office of Counsel to   The Office of Counsel to the Inspector General (OCIG) provides general
                       legal services to OIG, rendering advice and opinions on HHS programs and
the Inspector
                       operations and providing all legal support for OIG’s internal operations.
General                OCIG represents OIG in all civil and administrative fraud and abuse cases
                       involving HHS programs, including False Claims Act, program exclusion, and
                       civil monetary penalty cases. In connection with these cases, OCIG also
                       negotiates and monitors corporate integrity agreements. OCIG renders
                       advisory opinions, issues compliance program guidance, publishes fraud
                       alerts, and provides other guidance to the health care industry concerning
                       the anti-kickback statute and other OIG enforcement authorities.
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9282 Page 75 of 78




ENDNOTES
                       1 6 U.S.C. § 279(g)(2).
                       2 HHS, ACF, Justification of Estimates for Appropriations Committees, Fiscal Year 2020, pg. 6.
                       Accessed at
                       https://www.acf.hhs.gov/sites/default/files/olab/acf_congressional_budget_justification_2020.
                       pdf on June 20, 2019.
                       3 ACF, Fact Sheet: Unaccompanied Children Program, December 2018. Accessed at

                       https://www.acf.hhs.gov/sites/default/files/orr/unaccompanied_alien_children_program_fact_s
                       heet_december_2018.pdf on April 26, 2019. DHS referred 49,100 children to ORR, although
                       additional children may have been referred by other agencies.
                       4 8 U.S.C. § 1232(b)(3).

                       5 In fiscal year 2018, 42 percent of children released to sponsors were released to a parent.

                       Ms. L v. ICE, No. 18-0428. (S.D. Cal. Feb. 1, 2019) (Declaration of Jonathan White).
                       6 8 U.S.C. § 1232(c)(2)(A).

                       7 Influx care facilities are subject to different requirements than other types of shelters.

                       Specifically, an influx care facility provides temporary emergency shelter and services for
                       children during an influx or emergency. Because of the temporary and emergency nature of
                       influx care facilities, they may not be licensed or they may be exempt from licensing
                       requirements. In addition, influx care facilities may be opened on federally owned or leased
                       properties, in which case the facility is not subject to State or local licensing standards.
                       8 Overall, in fiscal year 2018, 86 percent of children discharged were released to an individual

                       sponsor. Of those, 42 percent were discharged to a parent, and another 47 percent were
                       discharged to a close relative. Ms. L v. ICE, No. 18-0428. (S.D. Cal. Feb. 1, 2019) (Declaration of
                       Jonathan White).
                       9 Flores v. Reno, No. 85-4544 (C.D. Cal. Jan. 17, 1997), Stipulated Settlement Agreement,

                       setting out an order of priority for sponsors with whom children should be placed. The first
                       preference is for placement with a parent, followed by a child’s legal guardian, then other
                       adult relatives.
                       10 The specific background checks required have varied over time, as ORR adjusted policies

                       to balance timely release with safety concerns. For example, before June 2018, ORR required
                       all potential sponsors who were not parents or legal guardians of the child to submit
                       fingerprints for processing by the FBI. Parents or legal guardians (who comprise a large
                       percentage of sponsors) and adult household members were required to submit fingerprints
                       only in particular circumstances, such as when there was documented risk to the safety of the
                       child. In June 2018, ORR changed its background check policies to require fingerprint-based
                       FBI criminal history checks of all potential sponsors and their adult household members in all
                       circumstances; additionally, fingerprints and other identifying information would be shared
                       with ICE, which was not prohibited from using this information for immigration enforcement
                       purposes. In December 2018, ORR changed its policy to eliminate the requirement of
                       fingerprint checks for adult household members, except in limited instances. In March
                       2019, it further modified its policy, removing the required fingerprint checks for parents and
                       legal guardians, except in limited circumstances. In June 2019, ORR again modified the
                       policy, so that immediate relatives—a sibling or grandparent or other close relatives who
                       previously served as the child’s primary caregiver—are not required to submit fingerprints in
                       most situations. See, generally, Office of Refugee Resettlement, ORR Guide: Children Entering
                       the United States Unaccompanied, § 2.5. Accessed at
                       https://www.acf.hhs.gov/orr/resource/children-entering-the-united-states-unaccompanied
                       on November 23, 2019. As of February 2019, Federal appropriations law prohibited DHS
                       from using any data submitted by ORR for immigration enforcement purposes, except in
                       limited circumstances. This prohibition is also contained in the fiscal year 2020 DHS
                       appropriation and appears to be time-limited. See section 224 of the Consolidated
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9283 Page 76 of 78



                       Appropriations Act, 2019, P.L. No. 116-6 (Feb. 15, 2019) and section 216 of Consolidated
                       Appropriations Act, 2020, P.L. No. 116-93 (Dec. 20. 2019). Additionally, beginning in July 2019,
                       Federal appropriations law prohibited ORR from reversing the changes to the fingerprint
                       policies made in December 2018, March 2019, and June 2019, unless the Secretary provides a
                       written justification to Congress and the HHS Inspector General demonstrating that such
                       changes are necessary to prevent UACs from being placed in danger. The HHS Inspector
                       General must provide an assessment the Secretary and Congress that such changes are
                       necessary. See section 403 of the Emergency Supplemental Appropriations for Humanitarian
                       Assistance and Security at the Southern Border Act, 2019, P.L. No. 116-26 (July 1, 2019) and
                       section 231 of Further Consolidated Appropriations Act, 2020, P.L. No. 116-94 (Dec. 20, 2019).
                       11 8 U.S.C. § 1232(c)(3)(B).

                       12 Homeland Security Act of 2002, P.L. No. 107-296 §462 (Nov. 25, 2002); William Wilberforce

                       Trafficking Victims Protection Reauthorization Act of 2008, P.L. No. 110-457 §235 (Dec. 23,
                       2008).
                       13 Memorandum of Agreement Between the Department of Homeland Security and the

                       Department of Health and Human Services Regarding Unaccompanied Alien Children, Feb.
                       22, 2016.
                       14 Memorandum of Agreement Among the Office of Refugee Resettlement of the U.S.

                       Department of Health and Human Services and U.S. Immigration and Customs Enforcement
                       and U.S. Customs and Border Protection of the U.S. Department of Homeland Security
                       Regarding Consultation and Information Sharing in Unaccompanied Alien Children Matters,
                       April 13, 2018.
                       15 See Endnote 10.

                       16 Memorandum for All Federal Prosecutors. Renewed Commitment to Criminal Immigration

                       Enforcement. Office of the Attorney General, April 11, 2017. Accessed at
                       https://www.justice.gov/opa/press-release/file/956841/download on November 18, 2018.
                       17 Letter from CBP Commissioner McAleenan to Senator Wyden, January 18, 2019. Accessed at

                       https://www.finance.senate.gov/imo/media/doc/2018-01-19%20CBP%20Response.pdf on
                       April 15, 2019.
                       18 Memorandum for Federal Prosecutors Along the Southwest Border. Zero-Tolerance for

                       Offenses Under 8 U.S.C. § 1325(a). Office of the Attorney General, April 6, 2018. Accessed at
                       https://www.justice.gov/opa/press-release/file/1049751/download on November 18, 2018,
                       19 DHS OIG, DHS Lacked Technology Needed To Successfully Account for Separated Migrant

                       Families, OIG-20-06, November 2019. Available at
                       https://www.oig.dhs.gov/sites/default/files/assets/2019-11/OIG-20-06-Nov19.pdf.
                       20 DOJ Office of Public Affairs, Attorney General Sessions Delivers Remarks Discussing the

                       Immigration Enforcement Actions of the Trump Administration, May 7, 2018. Accessed at
                       https://www.justice.gov/opa/speech/attorney-general-sessions-delivers-remarks-discussing-
                       immigration-enforcement-actions on November 18, 2018.
                       21 Exec. Order 13841, 83 Fed. Reg. 29435, dated June 20, 2018; published on June 25, 2018.

                       22 A preliminary injunction is a temporary order prohibiting a party from specified actions; it

                       is intended to maintain the status quo until the issues at trial are resolved.
                       23 Ms. L v. ICE, No. 18-0428 (S.D. Cal. June 26, 2018) (Order Granting Plaintiffs’ Motion for

                       Classwide Preliminary Injunction).
                       24 Parents are excluded from the class if they have a criminal history or communicable

                       disease or are in the interior of the country. Also, the court’s order does not apply to parents
                       for whom there is a determination that the parent is unfit or presents a danger to the child.
                       Parents may also decline reunification. Id.
                       25 Ms. L v. ICE, No. 18-0428 (S.D. Cal. March 8, 2019) (Order Granting Plaintiffs’ Motion to

                       Modify Class Definition).
                       26
                         N.T.C. v. ICE, No. 18-06428 (S.D. N.Y. July 17, 2018) (Order). The court extended the
                       temporary restraining order and transferred the case to the Southern District of California,
                       where Ms. L. v. ICE was being litigated, in recognition of the strong policy favoring the
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9284 Page 77 of 78



                       litigation of related claims in the same forum. N.T.C. v. ICE, No. 18-06428 (S.D.N.Y. July 19,
                       2018) (Memorandum Opinion and Order). The plaintiffs voluntarily dismissed the action on
                       December 21, 2018. N.T.C. v. ICE, No. 18-01626 (S.D. Cal. Dec. 21, 2018) (Notice of Voluntary
                       Dismissal).
                       27 HHS, DHS, DOJ, The Tri-Department Plan for Stage II of Family Reunification, July 18, 2018.

                       Accessed at https://www.hhs.gov/sites/default/files/UAC-Tri-Department-Process.pdf on
                       November 18, 2018.
                       28 Ms. L v. ICE, No. 18-0428 (S.D. Cal. July 10, 2018) (Order Following Status Conference).

                       29 HHS had previously reported 2,816 possible children of potential class members; however,

                       in March 2019, ORR determined that two of those children entered ORR care in July 2018,
                       after the date of the original court order, leaving 2,814 possible children of potential class
                       members. (Both children have been discharged from ORR care.) In January 2020, HHS
                       reported to the court that it had identified another potentially separated child of a class
                       member, but that after further review, had determined the child was not actually separated
                       from a parent. In the interest of transparency HHS nonetheless included the child in its
                       reporting to the court, bringing the total number of possible children of potential class
                       members to 2,815.
                       30 As of December 2018, HHS had identified 2,816 possible children of potential Ms. L v. ICE

                       class members but had also determined that 79 of those children had not, in fact, been
                       separated by DHS, leaving a total of 2,737 separated children who had been in ORR custody
                       as of the June 26, 2018, court order. Thus, the total number of separated children who had
                       been in ORR care as of the Ms. L v. ICE court order was 2,737. (See Exhibit 1.)
                       31 At least 2 additional sites among the 45 OIG visited had also cared for separated children,

                       but OIG’s site visits to those facilities took place before the date we received data about
                       separated children, and so reunification case reviews were not conducted at those sites.
                       32 The PCC is a committee of the National Security Council, Border and Transportation

                       Security Directorate, Office of Management and Budget, and Domestic Policy Council.
                       33 Memorandum of Agreement between the Department of Homeland Security and the

                       Department of Health and Human Services Regarding Unaccompanied Alien Children, Feb.
                       22, 2016.
                       34 6 USC § 279(b)(1)(B)

                       35 No statute dictates the circumstances under which families must be separated upon

                       apprehension by immigration authorities, and no historical records of the number or cause of
                       family separations exist. ORR staff we interviewed stated that historically, ORR had received
                       small numbers of separated children, because families were separated only in rare instances
                       such as the parent experiencing a medical problem that precluded caring for their child. See
                       also: HHS OIG, Separated Children Placed in Office of Refugee Resettlement Care, OEI-BL-18-
                       00511, January 2019, available at https://oig.hhs.gov/oei/reports/oei-BL-18-00511.pdf. DHS
                       OIG also reports that separations of families rarely occurred. DHS OIG, DHS Lacked
                       Technology Needed to Successfully Account for Separated Migrant Families, OIG-20-06,
                       November 2019. Available at https://www.oig.dhs.gov/sites/default/files/assets/2019-11/OIG-
                       20-06-Nov19.pdf.
                       36 OIG’s general policy is not to identify career staff by name or title in our public reports.

                       However, the individual who held the position of ORR Deputy Director for Children’s Services
                       until March 15, 2018, has provided extensive public testimony as to his role in the events
                       discussed in this report. For that reason, and with that individual’s permission, OIG is making
                       an exception to our policy to provide readers with greater clarity about patterns of
                       communication within HHS in 2017 and early 2018 about family separation.
                       37 The Acting Assistant Secretary for ACF and the Counselor to the Secretary for Human

                       Services Policy reported to OIG that it was not unusual for experienced ORR staff to
                       communicate directly with senior CBP and ICE officials.
                       38 See Endnote 10.
                       39 6 U.S.C. § 279(b)(1)(B).
Case 3:18-cv-00428-DMS-MDD Document 524 Filed 03/10/20 PageID.9285 Page 78 of 78



                       40 DHS OIG determined that 18.4 percent of separated children had remained in DHS custody
                       for 5 or more days before transfer to ORR care. DHS OIG, Special Review—Initial
                       Observations Regarding Family Separation Issues Under the Zero Tolerance Policy, OIG-18-84,
                       September 2018. Available at https://www.oig.dhs.gov/sites/default/files/assets/2018-10/OIG-
                       18-84-Sep18.pdf.
                       41 HHS OIG, Care Provider Facilities Described Challenges Addressing Mental Health Needs of

                       Children in HHS Custody, OEI-09-18-00431, September 2019. Available at
                       https://oig.hhs.gov/oei/reports/oei-09-18-00431.pdf.
                       42 See: DHS OIG, DHS Lacked Technology Needed To Successfully Account for Separated

                       Migrant Families, OIG-20-06, November 2019. Available at
                       https://www.oig.dhs.gov/sites/default/files/assets/2019-11/OIG-20-06-Nov19.pdf.
                       43 Ms. L v. ICE, No. 18-0428. (S.D. Cal. Feb. 1, 2019) (Declaration of Jallyn Sualog).

                       44 For example, please see Ms. L v. ICE, No. 18-0428 (S.D. Cal. Apr 12, 2019) (Joint Status

                       Report); Ms. L v. ICE, No. 18-0428 (S.D. Cal. June 6, 2019) (Joint Status Report); Ms. L v. ICE,
                       No. 18-0428 (S.D. Cal. Sep 11, 2019) (Joint Status Report).
                       45 See Endnote 10.

                       46 See Endnote 10.

                       47 Ms. L v. ICE, No. 18-0428 (S.D. Cal. July 10, 2018) (Order Following Status Conference).
                       48 As described in a previous OIG report, facilities attributed longer stays for children to

                       ORR’s new sponsor screening requirements. Facilities reported that it became more difficult
                       to identify sponsors willing to accept children after the new fingerprinting requirements were
                       implemented, which delayed placing children with sponsors, adding further stress and
                       uncertainty. See: HHS OIG, Care Provider Facilities Described Challenges Addressing Mental
                       Health Needs of Children in HHS Custody, OEI-09-18-00431, September 2019. Available at
                       https://oig.hhs.gov/oei/reports/oei-09-18-00431.pdf.
                       49 See Endnote 10.
                       50 On July 30, 2019, Plaintiffs in Ms. L v. ICE filed a motion to enforce the preliminary

                       injunction, in which they asked the court to clarify the standard for ongoing separations (i.e.,
                       the bases on which families may be separated for criminal history or parental fitness) to
                       ensure that children may not be separated from their parents absent an objective reason to
                       believe the parent is unfit or a danger. As of the date of this report, the court has not yet
                       ruled on the motion.
                       51 Ms. L v. ICE, No. 18-0428. (S.D. Cal. Sep. 10, 2019) (Defendants’ Opposition to Plaintiffs’

                       Motion to Enforce Preliminary Injunction).
                       52 Ms. L v. ICE, No. 18-0428. (S.D. Cal. Feb. 2, 2019) (Joint Status Report).

                       53 A 2016 MOU between HHS and DOJ addresses procedures for referral and investigation of

                       incidents of possible sexual abuse of children in facilities. The MOU does not address issues
                       related to locating parents in DOJ custody. HHS and DOJ, Interagency Memorandum of
                       Understanding Between the Department of Health and Human Services and the Department of
                       Justice Regarding Procedures for Referral and Investigation of Incidents of Possible Sexual
                       Abuse of Unaccompanied Alien Children in Federal Grantee or Contract Facilities.
                       54 As part of the larger review, OIG teams also interviewed the lead mental health clinician,

                       other mental health clinicians who had regular interaction with children, facility medical
                       coordinators, and youth care workers.
                       55 See Endnote 29.
